 

Exhibit 10 (c)

 

CREDIT AGREEMENT

between

U.S. BANK NATIONAL ASSOCIATION

and

SI TECHNOLOGIES, INC.

dated

June             , 2002

 

58



--------------------------------------------------------------------------------

Recitals

        62

ARTICLE I

  

DEFINITIONS

   62

Section 1.1

  

Defined Terms

   62

Section 1.2

  

Accounting Terms

   69

Section 1.3

  

Rules of Construction

   69

Section 1.4

  

Incorporation of Recitals

   69

ARTICLE II

  

THE REVOLVING CREDIT FACILITY

   70

Section 2.1

  

The Revolving Credit Facility

   70

Section 2.2

  

Use of Funds Borrowed Under the Revolving Credit Facility

   70

Section 2.3

  

Maximum Revolving Credit Commitment

   70

Section 2.4

  

The Revolving Credit Facility Note

   70

Section 2.5

  

The Revolving Loan Fee

   70

Section 2.6

  

Interest Rate and Payment Terms for the Revolving Credit Facility Note

   70

Section 2.7

  

Payment Terms

   70

Section 2.8

  

The Borrowing Base

   70

Section 2.9

  

Revolving Nature of the Revolving Credit Facility

   70

Section 2.10

  

Maturity Date of the Revolving Credit Facility

   71

Section 2.11

  

Manner of Borrowing

   71

Section 2.12

  

No Borrowing During Pendency of an Event of Default

   71

ARTICLE III

  

THE NEW TERM LOAN

   71

Section 3.1

  

The Term Loan

   71

Section 3.2

  

The Term Loan Fee

   71

Section 3.3

  

Interest Rate for the Term Loan

   71

Section 3.4

  

Repayment Terms of the Term Loan

   71

Section 3.5

  

Maturity Date of the Term Loan

   71

ARTICLE IV

  

MODIFICATION OF THE EXISTING TERM LOAN

   72

Section 4.1

  

Modified Interest Rate for the Existing Term Loan

   72

Section 4.2

  

Modified Repayment Terms of the Existing Term Loan

   72

Section 4.3

  

Subsequent Excess Cash Flow Payments

   72

Section 4.4

  

Maturity Date of the Existing Term Loan

   72

Section 4.5

  

Amendment of Term Loan Note

   72

ARTICLE V

  

CONDITIONS OF LENDING

   72

Section 5.1

  

Conditions Precedent

   72

Section 5.2

  

Ongoing Conditions

   73

ARTICLE VI

  

COLLATERAL FOR SI’S OBLIGATIONS

   73

Section 6.1

  

The New Security Agreements

   73

Section 6.2

  

The Guaranties

   73

Section 6.3

  

Continued Validity of the Security Documents

   73

Section 6.4

  

Assignment of Rights Under the Credit Insurance Policy

   74

Section 6.5

  

Other Documents

   74

Section 6.6

  

Appraisals and Collateral Examinations

   74

 

59



--------------------------------------------------------------------------------

ARTICLE VII

  

MISCELLANEOUS PROVISIONS

   74

Section 7.1

  

Expenses of U.S. Bank

   74

Section 7.2

  

Prohibition on Overdrafts and Unfunded Items

   74

Section 7.3

  

Cash Collateral Account

   74

Section 7.4

  

Release of Claims

   74

Section 7.5

  

Foreign Credit Insurance

   75

Section 7.6

  

Information Regarding Credit Insurance Policy

   75

Section 7.7

  

Claim Procedure

   75

ARTICLE VIII

  

REPRESENTATIONS AND WARRANTIES

   76

Section 8.1

  

Existence and Power of SI

   76

Section 8.2

  

Existence and Power of AeroGo

   76

Section 8.3

  

Existence and Power of Revere

   76

Section 8.4

  

Authorization

   76

Section 8.5

  

Government Approvals

   76

Section 8.6

  

Binding Obligations

   76

Section 8.7

  

Litigation

   76

Section 8.8

  

Financial Condition

   77

Section 8.9

  

Title and Liens

   77

Section 8.10

  

Taxes

   77

Section 8.11

  

Other Agreements

   77

Section 8.12

  

Federal Reserve Regulations

   77

Section 8.13

  

Compliance With Laws

   77

Section 8.14

  

Continuing Representations

   77

ARTICLE IX

  

AFFIRMATIVE COVENANTS

   77

Section 9.1

  

Use of Proceeds

   77

Section 9.2

  

Payments

   77

Section 9.3

  

Preservation of Existence

   78

Section 9.4

  

Visitation Rights

   78

Section 9.5

  

Keeping of Books and Records

   78

Section 9.6

  

Maintenance of Property

   78

Section 9.7

  

Other Obligations

   78

Section 9.8

  

Insurance

   78

Section 9.9

  

Financial Information

   78

Section 9.10

  

Notification

   79

Section 9.11

  

Notification of Change of Name, Location, or Jurisdiction of Organization

   80

Section 9.12

  

Additional Acts

   80

ARTICLE X

  

FINANCIAL COVENANTS

   80

Section 10.1

  

Fixed Charge Coverage Ratio

   80

Section 10.2

  

Minimum EBITDA Covenant

   80

Section 10.3

  

Tangible Net Worth Covenant

   80

Section 10.4

  

Testing of Financial Covenants

   80

ARTICLE XI

  

NEGATIVE COVENANTS

   80

Section 11.1

  

Dividends or Distributions

   80

Section 11.2

  

Liquidation, Merger, or Sale of Assets

   80

Section 11.3

  

Indebtedness

   81

Section 11.4

  

Guaranties

   81

Section 11.5

  

Investments

   81

Section 11.6

  

Liens

   81

Section 11.7

  

Capital Expenditures

   81

Section 11.8

  

Operations

   81

Section 11.9

  

Loans and Investments

   81

Section 11.10

  

Operating Leases

   81

Section 11.11

  

Prohibition on Change in Ownership

   81

 

60



--------------------------------------------------------------------------------

ARTICLE XII

  

EVENTS OF DEFAULT

   82

Section 12.1

  

Events of Default

   82

Section 12.2

  

Consequences of Default

   82

ARTICLE XIII

  

GENERAL TERMS AND CONDITIONS

   82

Section 13.1

  

Remedies Cumulative

   82

Section 13.2

  

Governing Law

   83

Section 13.3

  

Consent to Jurisdiction and Venue, Waiver of Immunities

   83

Section 13.4

  

Notices

   83

Section 13.5

  

Assignment

   83

Section 13.6

  

Severability

   83

Section 13.7

  

Waiver of Jury Trial

   84

Section 13.8

  

Entire Agreement

   84

Section 13.9

  

Amendment

   84

Section 13.10

  

Interpretation

   84

Section 13.11

  

Waiver

   84

Section 13.12

  

Headings

   84

Section 13.13

  

Construction

   84

Section 13.14

  

Statutory Notice

   84

 

61



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement (the “Agreement”) is entered into on June     , 2002,
between U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”) and SI TECHNOLOGIES, INC.
(“SI”).

 

RECITALS

 

A. U.S. Bank extends to SI a revolving credit facility in the amount of
$8,000,000 and a term loan facility. The terms and conditions of those credit
facilities are set forth in an Amended and Restated Credit Agreement dated July
10, 1998, between U.S. Bank and SI (which agreement, as modified and amended, is
referred to herein as the “Existing Credit Agreement”).

 

B. As of June 12, 2002, SI owed U.S. Bank the principal amount of $7,010,024.51
and accrued interest of $144,359.66 pursuant to a promissory note dated March 9,
2001, evidencing SI’s obligations in respect of the existing revolving credit
facility extended by U.S. Bank. The promissory note referred to in the preceding
sentence is referred to below as the “Existing Revolving Note.”

 

C. As of June 12, 2002, SI owed U.S. Bank the principal amount of $4,708,898.71
and accrued interest of $7,913.57 pursuant to a promissory note dated November
15, 2000, in the original principal amount of $6,891,071.32 (the “Existing Term
Loan Note”). The loan evidenced by the Existing Term Loan Note is referred to in
this Agreement as the “Existing Term Loan.”

 

D. Interest continues to accrue on SI’s obligations to U.S. Bank pursuant to the
Existing Revolving Note and the Existing Term Loan Note on and after June     ,
2002. In addition, SI is obligated to reimburse U.S. Bank (or pay directly if
requested to do so by U.S. Bank) for fees and costs incurred by U.S. Bank in
connection with its banking relationship with SI, including reasonable attorney
fees.

 

E. SI’s obligations pursuant to the Existing Revolving Note and the Existing
Term Loan Note are secured by first priority security interests and liens in,
among other things, all accounts, chattel paper, equipment, general intangibles,
and inventory of SI, as more particularly specified in various security
agreements executed by SI in favor of U.S. Bank. In addition, SI’s obligations
pursuant to the Existing Revolving Note and the Existing Term Loan Note are
secured by first priority security interests and liens in, among other things,
all accounts, chattel paper, equipment, general intangibles, and inventory of
the Domestic Subsidiaries. The security interests referred to in the two
preceding sentences are referred to collectively in this Agreement as the
“Existing Security Agreements.”

 

F. SI’s obligations pursuant to the Existing Revolving Note and the Existing
Term Loan Note also are secured by a pledge of the stock owned by SI of
Allegany, Inc., NV Technology, Inc., and Revere. Furthermore, the existing loans
are secured by Allegany, Inc.’s, pledge of the stock it owns of Allegany
Technologies, Inc., and by Selectaid Limited’s pledge of stock it owns of Revere
BV. The pledge agreements referred to in this Recital F are referred to below
collectively as the “Existing Pledge Agreements.”

 

G. The credit facility evidenced by the Existing Revolving Note has matured and
U.S. Bank’s commitment to extend revolving credit to SI has expired. SI has
asked U.S. Bank to continue to extend a revolving credit facility to SI. U.S.
Bank is willing to do so, subject to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, U.S. Bank and SI agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings, which apply to both the singular and plural forms of the
terms defined:

 

“Accounts” means all accounts (as defined in ORS Chapter 79 (or any successor
statute)) of SI and its Subsidiaries.

 

“Adjusted EBITDA” means, during any period in question, EBITDA minus (a) cash
payments in respect of income taxes of SI and its Subsidiaries, (b) cash
dividends or distributions to shareholders of SI and its Subsidiaries, and (c)
Unfunded Capital Expenditures of SI and its Subsidiaries.

 

“Advance” and “Advances” have the meanings specified in Section 2.1 of this
Agreement.

 

62



--------------------------------------------------------------------------------

“AeroGo” means AeroGo, Inc., and any Successor thereof.

 

“Affiliate” means any Person (a) that directly or indirectly controls, is
controlled by, or is under common control with SI; (b) that directly or
indirectly owns or holds 5 percent or more of any class of voting stock of SI;
or (c) 5 percent or more of the voting stock of which is directly or indirectly
owned or held by SI. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

 

“Aggregate Net Income” has the meaning specified in Section 10.3 of this
Agreement.

 

“Agreement” means this Credit Agreement, and any amendments, modifications,
renewals, or restatements thereof.

 

“Borrowing Base” has the meaning specified in Section 2.8 of this Agreement.

 

“Budget” has the meaning specified in Section 9.9(j) of this Agreement.

 

“Business Day” means a day on which U.S. Bank is open for business in Portland,
Oregon, and Minneapolis, Minnesota.

 

“Capital Expenditures” means any expenditure by SI and its Subsidiaries for
fixed or capital assets, leasehold improvements, Capital Leases, installment
purchases of machinery and equipment, acquisitions of real estate, and other
similar expenditures including (a) in the case of a purchase, the entire amount
SI (or the Subsidiary) is contractually obligated to pay during the period in
question (whether or not paid), (b) in the case of a Capital Lease, the entire
implied principal amount SI (or the Subsidiary) is contractually obligated to
pay during the period in question (whether or not paid), and (c) expenditures in
any construction in progress account of SI (or a Subsidiary).

 

“Capital Lease” means any lease of property (real, personal, or mixed) that in
accordance with GAAP should be capitalized on the lessee’s balance sheet.

 

“Capital Lease Obligation” means the amount of the liability with respect to a
Capital Lease that should be capitalized in accordance with GAAP.

 

“Cash Collateral Account” has the meaning specified in Section 7.3 of this
Agreement.

 

“Collateral” means all of the assets of SI and the Subsidiaries described in the
Security Documents.

 

“Credit Insurance Deductible” means the amount of any deductible payable by SI
pursuant to the Credit Insurance Policy.

 

“Credit Insurance Policy” means a policy of insurance obtained by SI, which
policy must be in a form satisfactory to U.S. Bank in its reasonable discretion
and issued by an insurer satisfactory to U.S. Bank in its reasonable discretion,
insuring the payment of Accounts of SI or its Subsidiaries with respect to which
the account debtor is not a resident of the United States or Canada or a Person
incorporated under the laws of a state in the United States or a province in
Canada.

 

“Dating” means the practice of giving credit beyond a stated period by forward
dating of an invoice. For example, a buyer otherwise obligated to pay for a
purchase within 30 days may be given a postdated invoice bearing a date a month
later than the actual date of purchase, which, in effect, means that the buyer
now has 60 days in which to make payment.

 

“Default Interest Rate” means, with respect to the loan in question, an interest
rate that is 5 percent per annum greater than the interest rate that was
applicable to such loan immediately prior to the Event of Default that resulted
in the invocation of the Default Interest Rate.

 

“Domestic Subsidiaries” means AeroGo and Revere.

 

“EBITDA” means, for any period in question, an amount equal to the Net Income
for such period, plus the following, to the extent deducted or excluded in
computing such Net Income: (a) interest expense of SI and its Subsidiaries, (b)
income taxes of SI and its Subsidiaries, (c) depreciation of SI and its
Subsidiaries, and (d) amortization of SI and its Subsidiaries (all as determined
in accordance with GAAP).

 

63



--------------------------------------------------------------------------------

“Eligible Accounts Receivable” means all Accounts of SI and the Subsidiaries
meeting all of the following criteria and in which U.S. Bank has a perfected,
first priority security interest:

 

(a) An Account that arose from a bona fide sale of goods by SI (or a
Subsidiary), or as a result of services performed by SI (or a Subsidiary) under
an enforceable contract, provided that such goods have been shipped to the
appropriate account debtor (or the sale otherwise has been consummated), and, in
the case of services, the services have been performed for the account debtor in
question in accordance with the contract or agreement governing such services;

 

(b) An Account as to which the title of SI (or a Subsidiary) to the Account is
absolute and is not subject to any prior assignment, claim, lien, or security
interest, other than the security interests created by the Loan Documents;

 

(c) An Account as to which the amount shown on the books of SI (or the
Subsidiary) is owing to SI (or the Subsidiary) and no partial payment has been
made thereon, except as reflected on the books of SI (or the Subsidiary);

 

(d) An Account to the extent that it is not subject to any reduction,
counterclaim, setoff, recoupment, or any present claim for credits, allowances,
or adjustment by the account debtor because of returned, inferior, or damaged
goods, or unsatisfactory services, or for any other reason, except for customary
discounts allowed for prompt payment (provided, however, that at all times SI
shall reduce the amount of Eligible Accounts Receivable by the actual amount of
credits, offsets, allowances, or adjustments against Accounts outstanding at the
time in question, as reported by SI in its weekly borrowing certificates,
subject to U.S. Bank’s review and approval in its reasonable discretion);

 

(e) An Account as to which the account debtor is not an Affiliate of SI, or an
officer, director, or employee of SI (or a Subsidiary);

 

(f) An Account to the extent that it does not result from, include, or
constitute late charges, service charges, or interest;

 

(g) An Account that is not more than 60 days past due, or more than 90 days old
(as measured from the date of invoice);

 

(h) An Account that is not an obligation of an account debtor with more than 25
percent of the total amount of its Accounts payable to SI (and the Subsidiaries)
that are more than 60 days past due, or more than 90 days old (as measured from
the date of the invoice);

 

(i) An Account that does not arise out of a contract with, or order from, an
account debtor that by its terms forbids or makes the assignment of that Account
to U.S. Bank void or unenforceable;

 

(j) An Account as to which the account debtor is not the United States of
America, or any agency, division, unit, instrumentality, or branch thereof;

 

(k) An Account as to which SI (or the Subsidiary) has not received any note,
trade acceptance, draft, or other instrument with respect to the goods or
services giving rise to the account (and, if any such instrument or chattel
paper is received, SI immediately shall notify U.S. Bank and, at U.S. Bank’s
request, shall endorse or assign (or cause it to be endorsed or assigned) and
deliver the same to U.S. Bank);

 

(l) An Account as to which SI (or a Subsidiary) has not received any notice of
the death of the account debtor, or of the dissolution, termination of
existence, insolvency, business failure, appointment of a receiver for any part
of the property of, assignment for the benefit of creditors by, or the filing of
a petition in bankruptcy or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against the account debtor (and upon the
receipt of any such notice, SI immediately shall advise U.S. Bank of the event
or occurrence in question);

 

(m) An Account as to which the account debtor’s obligation to SI (or a
Subsidiary) is denominated and payable in United States currency;

 

64



--------------------------------------------------------------------------------

(n) An Account to the extent that it does not consist of Retainage;

 

(o) An Account to the extent that it does not result from or consist of
prebillings;

 

(p) An Account to the extent that it does not result from or consist of progress
billings in excess of the amount permitted by the terms of the applicable
contract;

 

(q) An Account to the extent that it does not consist of claims by SI (or a
Subsidiary) for work beyond the scope of the original contract with the account
debtor for which no change order has been issued and approved by the account
debtor in question;

 

(r) An Account that does not arise out of a consignment transaction, or a sale
or return agreement;

 

(s) An Account that is not subject to an agreement providing for Dating of the
account debtor’s obligation to pay for the goods or services in question
(unless, notwithstanding the Dating of an Account, the account debtor is
obligated to pay for the goods or services by the earlier of (i) 90 days after
the sale of the goods (or services), or (ii) 90 days after the date of the
invoice with respect to such goods (or services)), except the remaining portion
(approximately $125,000) due to SI by Consolidated Freightways, Inc., pursuant
to a contract in the original amount of approximately $250,000 that provided for
12 equal monthly payments, the remaining balance of approximately $65,000 owed
to SI by Tramanco in respect to Tramanco’s initial order of goods from SI, and
an Account from Roadway Express, Inc., with a remaining balance of approximately
$32,000 that relates to certain demonstration equipment;

 

(t) An Account as to which the account debtor’s financial condition is
acceptable to U.S. Bank in its good faith discretion (provided, however, that
unless U.S. Bank gives SI prior written notice that the financial condition of
an account debtor of SI is not acceptable to U.S. Bank, an Account of an
existing account debtor of SI (or a Subsidiary) shall not become ineligible
under this item (t) of the definition of Eligible Accounts Receivable without at
least 30 days’ prior written notice from U.S. Bank to SI that the financial
condition of the account debtor in question is not acceptable to U.S. Bank, in
its good faith discretion); and

 

(u) An Account that is not an Account that U.S. Bank, in its reasonable
discretion, determines to be ineligible in whole or in part and has provided SI
at least 30 days’ prior written notice thereof.

 

If the total amount owed by any account debtor to SI and its Subsidiaries
exceeds 20 percent of the aggregate amount of Eligible Accounts Receivable, U.S.
Bank may in its good faith discretion require that amounts in excess of such
amount be excluded from the determination of Eligible Accounts Receivable, and
may impose such other limitations on such Accounts as are reasonable.

 

“Eligible Domestic Accounts” means all Eligible Accounts Receivable of SI and
the Domestic Subsidiaries with respect to which (a) the account debtor is a
resident of the United States or Canada, or a Person incorporated under the laws
of a state in the United States or a province in Canada, (b) the account arises
out of goods sold or services performed by SI or a Subsidiary in the United
States or Canada, and (c) the goods sold or services performed are delivered or
provided to the account debtor in the United States or Canada.

 

“Eligible Insured Foreign Accounts” means Eligible Accounts Receivable of SI or
a Subsidiary to the extent that such accounts are covered by the Credit
Insurance Policy. If as of the date that an Account is generated by SI (or any
Subsidiary covered by the Credit Insurance Policy), any amount owing from the
account debtor to SI (or the Subsidiary, as applicable) is more than 90 days
past due (excluding amounts that are less than 10 percent of the Credit
Insurance Deductible and amounts disputed by the account debtor, provided that
such dispute has been acknowledged by SI (or the Subsidiary, as applicable)),
then the newly generated Account is not an Eligible Insured Foreign Account.
Notwithstanding anything in this Agreement to the contrary, an Account that
initially was an Eligible Insured Foreign Account shall not cease to be an
Eligible Insured Foreign Account merely because it was not timely paid by the
account debtor, provided that (a) the account debtor does not dispute its
obligation to pay the Account in question, and (b) SI (or the Subsidiary, as
applicable) (i) has timely complied with all provisions of the Credit Insurance
Policy regarding proof of loss (including any requirements involving making
demand for payment on the account debtor and submitting proof of loss to the
insurer), (ii) has complied with the provisions of Section 7.7 of this Agreement
(if such provisions are applicable to the account or accounts in question), and
(iii) has made a claim under the Credit Insurance Policy with respect

 

65



--------------------------------------------------------------------------------

to the account in question before the deadline under the Credit Insurance Policy
for filing a claim of loss with respect to the full amount of the Account.

 

“Eligible Inventory” means all inventory (as defined in ORS Chapter 79 (or any
successor statute)) of raw materials and finished goods of SI and the Domestic
Subsidiaries in which U.S. Bank has a perfected, first-priority security
interest, except the following:

 

(a) Work-in-process;

 

(b) Slow-moving, damaged, or obsolete inventory (as determined by U.S. Bank in
its reasonable discretion);

 

(c) All goods that are on consignment;

 

(d) All goods that are leased to or from others by SI (or a Subsidiary);

 

(e) Inventory located outside the United States;

 

(f) Inventory with respect to which SI (or a Subsidiary) has received progress
payments, predelivery payments, deposits, or other sums in anticipation of the
sale of such inventory (to the extent of such payments, deposits, or other
sums);

 

(g) All goods provided to any Person on a demonstration basis, or sold subject
to approval after use by the purchaser;

 

(h) Inventory that SI (or a Subsidiary) has returned, or intends to return, to
the manufacturer or supplier thereof under the terms of the manufacturer’s or
supplier’s warranty agreement or other agreement governing the sale of the goods
in question;

 

(i) Inventory of SI (or a Subsidiary) to the extent of the unpaid acquisition
cost of such inventory (if such unpaid acquisition cost is secured by a Lien
encumbering the inventory);

 

(j) Inventory located in a facility owned by a Person other than SI (or a
Subsidiary), unless SI has obtained from such Person a written waiver of any
Lien or claim such Person has or hereafter may have or claim to have against
such inventory (which waiver shall be in form and content satisfactory to U.S.
Bank in its reasonable discretion); and

 

(k) Other inventory that U.S. Bank in its reasonable discretion determines
should not be included in the Borrowing Base.

 

The value of Eligible Inventory shall be determined in accordance with the lower
of cost or market method of determining inventory value.

 

“Environmental Laws” means any and all applicable federal, state, and local
environmental, health, or safety statutes, laws, regulations, rules, and
ordinances (whether now existing or hereafter enacted or promulgated), and all
applicable judicial, administrative, and regulatory decrees, judgments, and
orders, including common law rulings and determinations, relating to injury to,
or the protection of, human health or the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
investigation, remediation, and removal of emissions, discharges, releases, or
threatened releases of Hazardous Materials into the environment, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of such Hazardous Materials.

 

“Event of Default” has the meaning specified in Section 12.1 of this Agreement.

 

“Excess Cash Flow” has the meaning specified in Section 4.3 of this Agreement.

 

“Existing Credit Agreement” has the meaning specified in Recital A of this
Agreement.

 

66



--------------------------------------------------------------------------------

“Existing Pledge Agreements” has the meaning specified in Recital F of this
Agreement, and includes any amendments, modifications, renewals, and
restatements thereof.

 

“Existing Revolving Note” has the meaning specified in Recital B of this
Agreement.

 

“Existing Security Agreements” has the meaning specified in Recital E of this
Agreement, and includes any amendments, modifications, renewals, and
restatements thereof.

 

“Existing Term Loan Maturity Date” has the meaning specified in Section 4.4 of
this Agreement.

 

“Existing Term Loan Note” has the meaning specified in Recital C of this
Agreement.

 

“Fixed Charge Coverage Ratio” has the meaning specified in Section 10.1 of this
Agreement.

 

“Fixed Charges” means, for any period in question, the sum of (a) interest
expense of SI (and its Subsidiaries), (b) the aggregate amount of all principal
payments (other than payments with respect to the Revolving Credit Facility)
made, accrued, or becoming due in respect of any Indebtedness of SI (and its
Subsidiaries), and (c) Capital Lease expense of SI (and its Subsidiaries).

 

“GAAP” means the generally accepted accounting principles issued by the American
Institute of Certified Public Accountants in effect in the United States at the
time of application to the provisions of this Agreement.

 

“Government Approval” means an approval, permit, license, authorization,
certificate, or consent of any Governmental Authority.

 

“Governmental Authority” means the government of the United States, or any state
or any foreign country or any political subdivision of any thereof, or any
branch, department, agency, instrumentality, court, tribunal, or regulatory
authority that constitutes a part of or exercises any sovereign power of any of
the foregoing.

 

“Guaranties” has the meaning specified in Section 6.2 of this Agreement.

 

“Hazardous Material” means any substance (a) the presence of which requires
notification, removal, or remediation under any Environmental Law; (b) that is
or becomes defined as a “hazardous waste,” “hazardous material,” or “hazardous
substance” under any present or future Environmental Law, or amendments thereto,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601, et seq.) and any
applicable local statutes and the regulations promulgated thereunder; (c) that
is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, or otherwise hazardous and that is or becomes regulated pursuant
to any Environmental Law; or (d) without limitation, that contains gasoline,
diesel fuel, or other petroleum products, asbestos, or polychlorinated
biphenyls.

 

“Indebtedness” means (a) all items of indebtedness or liability (except capital
surplus, deferred credits, and reserves) that would be included in determining
total liabilities as shown on the liability side of a balance sheet as of the
date on which indebtedness is determined, (b) indebtedness secured by any Lien,
whether or not such indebtedness shall have been assumed, (c) any other
indebtedness or liability for borrowed money, or for the deferred purchase price
of property or services for which the obligor is directly or contingently liable
as obligor, guarantor, or otherwise, or in respect of which the obligor
otherwise assures a creditor against loss, and (d) any other obligations of an
obligor under a lease that has been (or should be) reflected as a Capital Lease
in the obligor’s books and records.

 

“Lien” means any security interest, pledge, mortgage, charge, assignment,
hypothecation, encumbrance, attachment, garnishment, execution, or other
voluntary or involuntary lien or charge upon (or affecting the revenues of) any
real property or personal property.

 

“Loan Documents” means this Agreement, the Notes, the Security Documents, any
other documents executed by SI or any Subsidiary in favor of U.S. Bank (whether
before, on, or after the date of this Agreement) in relation to the loans
evidenced by the Notes or any security for or guaranties of those loans, and any
amendments, modifications, renewals, and restatements thereof.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, prospects, or financial condition of SI and its Subsidiaries
(taken as a whole), (b) a material impairment of SI’s ability to pay or perform
its obligations under the Loan Documents in accordance with the terms thereof,
(c) a material impairment of the Collateral, U.S. Bank’s Liens on the
Collateral, or the priority of such Liens, or (d) a material impairment of U.S.
Bank’s rights and remedies under the Loan Documents.

 

67



--------------------------------------------------------------------------------

“Maturity Date” has the meaning specified in Section 2.10 of this Agreement.

 

“Net Income” means, for any period in question, the consolidated net income of
SI and its Subsidiaries for such period, determined in accordance with GAAP, but
in any event there shall be excluded or deducted from such net income (a) any
gain or loss arising from any write-up of assets, except to the extent inclusion
thereof shall be approved in writing by U.S. Bank (in its sole and absolute
discretion); (b) any extraordinary or nonrecurring gains; (c) the proceeds of
any life insurance policy received during such period; and (d) any reversal of
any contingency reserve, except to the extent that provision for such
contingency reserve shall have been made from income arising during such period.

 

“Net Worth” means, at any date as of which the amount thereof shall be
determined, the consolidated total assets of SI and its Subsidiaries minus (a)
the consolidated total liabilities of SI and its Subsidiaries, and (b) the sum
of any amounts attributable to (i) all reserves not already deducted from assets
or included in total liabilities, (ii) any write-up in the book value of assets
resulting from any revaluation thereof subsequent to the date of the most recent
audited annual financial statement of SI provided to U.S. Bank, (iii) the value
of any minority interests in Subsidiaries, (iv) intercompany accounts with
Subsidiaries and Affiliates (including receivables due from Subsidiaries and
Affiliates) (to the extent included in total assets and not included in total
liabilities), (v) the value, if any, attributable to any capital stock of SI
held in treasury, and (vi) the value, if any, attributable to any notes or
subscriptions receivable due from stockholders in respect of capital stock.

 

“Notes” means the Revolving Credit Facility Note, the Term Loan Note, and the
Existing Term Loan Note, and any amendments, modifications, renewals, and
restatements thereof.

 

“Obligations” means all of SI’s obligations to U.S. Bank, including, but not
limited to, SI’s obligations pursuant to the Notes, this Agreement, any
automated clearing house services or other cash management services U.S. Bank
makes available to SI (or any Subsidiary), and all obligations of SI (and the
Subsidiaries) in relation to any VISA credit facilities extended by U.S. Bank
(or any Affiliate of U.S. Bank).

 

“Permitted Carryover” has the meaning specified in Section 11.7 of this
Agreement.

 

“Permitted Liens” means, with respect to SI and its Subsidiaries, (a) Liens for
taxes, assessments, or other governmental charges or levies not delinquent, or
being contested in good faith and by appropriate proceedings and with respect to
which proper reserves have been taken by SI and its Subsidiaries; (b) deposits
or pledges securing obligations under worker’s compensation insurance,
unemployment insurance, social security, or public liability laws or similar
legislation; (c) deposits or pledges securing bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
bonds and appeal bonds, and other obligations of like nature arising in the
ordinary course of SI’s (or a Subsidiary’s) business; (d) judgment Liens that
have been stayed or bonded; (e) mechanics’, workers’, materialmen’s, or other
like Liens arising in the ordinary course of SI’s (or a Subsidiary’s) business
with respect to obligations that are not due, or that remain payable without
penalty, or the validity or amount of which is being contested in good faith by
appropriate proceedings upon stay of execution of the enforcement thereof, (f)
Liens placed upon fixed assets acquired after the date of this Agreement to
secure a portion of the purchase price thereof, provided that any such Lien
shall not encumber any other property of SI (or a Subsidiary); and (g) Liens in
favor of U.S. Bank.

 

“Person” means an individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority, or other
entity of whatever nature.

 

“Prime Rate” means the rate publicly announced by U.S. Bank on the day in
question at its principal office as its “prime rate” or “reference rate” of
interest. The Prime Rate is not necessarily the lowest rate of interest charged
by U.S. Bank and does not necessarily correspond to the rate offered to U.S.
Bank’s most substantial commercial customer or borrower.

 

“Retainage” means that portion of the purchase price of goods sold or services
provided by SI (or any Subsidiary) that the buyer thereof is not obligated to
pay to SI (or any Subsidiary) until the end of a specified period of time
following the satisfactory performance by SI (or any Subsidiary) under the
agreement governing the transaction in question.

 

“Revere” means Revere Transducers, Inc., and any Successor thereof.

 

“Revere BV” means Revere Transducers Europe BV, and any Successor thereof.

 

“Revolving Credit Facility” has the meaning specified in Section 2.2 of this
Agreement.

 

68



--------------------------------------------------------------------------------

“Revolving Credit Facility Note” has the meaning specified in Section 2.4 of
this Agreement, and includes any amendments, modifications, renewals, and
restatements thereof.

 

“Security Agreements” means the Existing Security Agreements and the security
agreements described in Section 6.1 of this Agreement, and includes any
amendments, modifications, renewals, and restatements thereof.

 

“Security Documents” means the Security Agreements and the Existing Pledge
Agreements.

 

“SI” means SI Technologies, Inc., and any Successor thereof.

 

“Subordinated Indebtedness” means loans to SI that are the subject of a
Subordination Agreement.

 

“Subordination Agreement” means an agreement in form and content satisfactory to
U.S. Bank in its reasonable discretion whereby certain Persons who have loaned
money to SI agree that their right to payment of such loans is junior and
subordinate to U.S. Bank’s right to payment of the Obligations.

 

“Subsidiary” means any corporation of which shares of stock having ordinary
voting power to elect a majority of the board of directors, or other managers of
such corporation, are at the time owned or controlled, directly or indirectly,
by SI (or the management of which corporation otherwise is controlled directly
or indirectly by SI).

 

“Successor” means, for any corporation, limited liability company, or banking
association, any successor by merger or consolidation, or by acquisition of
substantially all of the stock, membership interests, or assets of the
predecessor.

 

“Tangible Net Worth” means Net Worth minus goodwill of SI and its Subsidiaries
and all other assets of SI and its Subsidiaries properly classified as
intangible assets in accordance with GAAP.

 

“Tax” means any tax, assessment, duty, levy, or other charge imposed by any
Governmental Authority on any property, revenue, income, or franchise of any
Person, and any interest or penalty with respect to any of the foregoing.

 

“Term Loan” has the meaning specified in Section 3.1 of this Agreement.

 

“Term Loan Note” has the meaning specified in Section 3.1 of this Agreement, and
includes any amendments, modifications, renewals, and restatements thereof.

 

“Unfunded Capital Expenditures” means, for any period in question, the sum of
all Capital Expenditures of SI and its Subsidiaries less the sum of all new
financing amounts received or assumed by SI or any Subsidiary to acquire the
capital assets in question.

 

“U.S. Bank” means U.S. Bank National Association and any Successor or assign
thereof.

 

Section 1.2 Accounting Terms. Unless otherwise provided in this Agreement,
accounting terms that are not defined specifically in this Agreement shall be
interpreted and construed in accordance with GAAP and all accounting procedures
shall be performed in accordance with GAAP.

 

Section 1.3 Rules of Construction. For purposes of this Agreement, the following
rules of construction shall apply, unless specifically indicated to the
contrary: (a) wherever from the context it appears appropriate, each term stated
in either the singular or the plural form shall include the singular and the
plural form thereof, (b) the term “or” is not exclusive; (c) the term
“including” (or any form of that term) shall not be limiting or exclusive; (d)
all references to statutes and related regulations shall include any amendments
thereof and any successor statutes and regulations; (e) the words “this
Agreement,” “herein,” “hereof,” “hereunder,” or other words of similar import
refer to this Agreement as a whole, including any schedules, exhibits, and
annexes hereto, as the same may be amended, modified, or supplemented; (f) all
references in this Agreement to sections, schedules, exhibits, and annexes shall
refer to the corresponding sections, schedules, exhibits, and annexes of or to
this Agreement; and (g) all references to any instruments or agreements,
including references to any of the Loan Documents, shall include any and all
amendments, extensions, modifications, renewals, and restatements thereof, to
the extent permitted under this Agreement.

 

Section 1.4 Incorporation of Recitals. The Recitals to this Agreement hereby are
incorporated into and constitute a part of this Agreement.

 

69



--------------------------------------------------------------------------------

ARTICLE II

 

THE REVOLVING CREDIT FACILITY

 

Section 2.1 The Revolving Credit Facility. Upon satisfaction of the conditions
precedent specified in Section 5.1 of this Agreement, and subject to the terms
and conditions of this Agreement, U.S. Bank agrees to make loans and advances of
credit to SI (each of which loans and advances is referred to in this Agreement
as an “Advance,” and all of which are referred to in this Agreement collectively
as the “Advances”). Upon the effective date of this Agreement, the Revolving
Credit Facility shall replace and supersede the operating credit facility
extended by U.S. Bank to SI pursuant to the Existing Revolving Note.

 

Section 2.2 Use of Funds Borrowed Under the Revolving Credit Facility. Upon the
effective date of this Agreement, SI shall cause an Advance to be made under the
Revolving Credit Facility in an amount equal to the principal balance
outstanding under the Existing Revolving Note minus $1,500,000. The funds
advanced in accordance with the preceding sentence of this Agreement shall be
applied to SI’s obligation to U.S. Bank in respect of the Existing Revolving
Note. Thereafter, funds borrowed by SI under the revolving credit facility
governed by this Agreement (which credit facility is referred to in this
Agreement as the “Revolving Credit Facility”) shall be used by SI only for
general corporate purposes in the ordinary course of SI’s business.

 

Section 2.3 Maximum Revolving Credit Commitment. The maximum amount of credit
that may be outstanding to SI under the Revolving Credit Facility at any time is
the lesser of (a) $6,500,000, or (b) the Borrowing Base at the time in question.
If the amount outstanding with respect to the Revolving Credit Facility at any
time exceeds the lesser of the amounts specified in the preceding sentence, SI
within three Business Days shall pay U.S. Bank an amount equal to such excess
(and SI’s failure to make such payment shall constitute an Event of Default).

 

Section 2.4 The Revolving Credit Facility Note. Contemporaneously with the
execution of this Agreement, SI shall execute and deliver to U.S. Bank a
promissory note in form and content satisfactory to U.S. Bank in its reasonable
discretion evidencing SI’s obligation to repay amounts advanced to SI pursuant
to the Revolving Credit Facility (the “Revolving Credit Facility Note”).
Advances to SI pursuant to the Revolving Credit Facility shall be evidenced by
and repaid by SI in accordance with the Revolving Credit Facility Note and this
Agreement.

 

Section 2.5 The Revolving Loan Fee. Contemporaneously with the execution of this
Agreement, SI shall pay U.S. Bank a fee of $24,375 in consideration of U.S.
Bank’s commitment to extend the Revolving Credit Facility to SI on the basis set
forth in this Agreement.

 

Section 2.6 Interest Rate and Payment Terms for the Revolving Credit Facility
Note. Amounts advanced by U.S. Bank to SI under the Revolving Credit Facility
shall bear interest at the Prime Rate plus 2.75 percent per annum. Following the
occurrence of an Event of Default (if any) and during the continuance thereof,
U.S. Bank shall be entitled to charge, and SI shall be obligated to pay,
interest on the principal balance outstanding under the Revolving Credit
Facility Note at the Default Interest Rate. Interest owed by SI pursuant to the
Revolving Credit Facility Note shall be calculated on the basis of a 360-day
year (as more particularly described in the Revolving Credit Facility Note).

 

Section 2.7 Payment Terms. SI shall make monthly payments of interest in arrears
to U.S. Bank in respect of the Revolving Credit Facility Note commencing on July
1, 2002, and on the first day of each month thereafter until the Maturity Date.

 

Section 2.8 The Borrowing Base. As used in this Agreement, the term “Borrowing
Base” means the sum of (a) 80 percent of Eligible Domestic Accounts Receivable
at the time in question, (b) 90 percent of Eligible Foreign Accounts Receivable
at the time in question, and (c) 50 percent of Eligible Inventory at the time in
question, provided, however, that the aggregate amount of Advances supported by
Eligible Inventory shall not exceed $4,000,000 at any time.

 

Section 2.9 Revolving Nature of the Revolving Credit Facility. The Revolving
Credit Facility is a revolving credit facility. Therefore, subject to the terms
of this Agreement, SI may pay, repay, and re-borrow amounts under that credit
facility.

 

70



--------------------------------------------------------------------------------

Section 2.10 Maturity Date of the Revolving Credit Facility. On the earlier of
(a) November 30, 2002, or (b) acceleration of the Obligations following an Event
of Default, if any, under this Agreement, U.S. Bank’s commitment to extend
credit pursuant to the Revolving Credit Facility shall terminate. The earlier of
the dates specified in the preceding sentence of this Agreement is referred to
in this Agreement as the “Maturity Date.” On the Maturity Date, SI shall be
obligated to pay in full the entire balance of principal, interest, and fees
owed pursuant to the Revolving Credit Facility Note.

 

Section 2.11 Manner of Borrowing. In order to request an Advance under the
Revolving Credit Facility, SI shall provide U.S. Bank with a written borrowing
request in a form approved by U.S. Bank in its reasonable discretion. Each
borrowing request by SI shall identify in reasonable detail the amount of the
Borrowing Base (as determined in the bi-weekly borrowing base certificate then
in effect) and the amount of the Advance requested by SI. Each borrowing request
by SI shall constitute a representation and warranty by SI that, as of the date
of the request, no Event of Default (or no event that with the giving of notice,
or the passage of time, or both, would constitute an Event of Default) has
occurred and is continuing. U.S. Bank will disburse any Advance to which SI is
entitled under this Agreement by crediting the proceeds of the Advance to
operating checking account no. 153501647538 maintained by SI with U.S. Bank.
U.S. Bank shall not be required to make any Advance requested by SI at any time
that SI has not timely submitted its bi-weekly Borrowing Base certificate in
accordance with Section 9.9(a) or Section 9.9(b) of this Agreement.

 

Section 2.12 No Borrowing During Pendency of an Event of Default. SI shall not
be entitled to borrow under the Revolving Credit Facility at any time that an
Event of Default exists, or at any time that an event has occurred that with the
giving of notice, or the passage of time, or both, would constitute an Event of
Default.

 

ARTICLE III

 

THE NEW TERM LOAN

 

Section 3.1 The Term Loan. On the effective date of this Agreement, U.S. Bank
shall convert to a new term loan (the “Term Loan”) $1,500,000 of the principal
amount owed by SI to U.S. Bank in respect of the Existing Revolving Note as of
the effective date of this Agreement. Contemporaneously with the execution of
this Agreement, SI shall execute and deliver to U.S. Bank a promissory note in
form and content satisfactory to U.S. Bank in its reasonable discretion
evidencing SI’s repayment obligations in respect of the Term Loan (which note is
referred to in this Agreement as the “Term Loan Note”). The Term Loan shall be
repaid by SI in accordance with the provisions of the Term Loan Note and this
Agreement.

 

Section 3.2 The Term Loan Fee. On or before the date of this Agreement, SI shall
pay U.S. Bank a fee of $7,500 in respect of the Term Loan. In addition, if SI is
not in compliance with each of the financial covenants set forth in Section 10.1
through Section 10.3 of this Agreement as of the end of SI’s 2002 fiscal year,
SI shall pay U.S. Bank an additional fee of $7,500 (which fee shall be due and
payable on or before September 15, 2002).

 

Section 3.3 Interest Rate for the Term Loan. SI hereby acknowledges and agrees
that interest shall accrue (and shall be paid by SI as more particularly
specified below and in the Term Loan Note) on the principal balance of the Term
Loan at the Prime Rate plus 3.25 percent per annum. Following the occurrence of
an Event of Default (if any) and during the continuance thereof, U.S. Bank shall
be entitled to charge, and SI shall be obligated to pay, interest on the
principal balance outstanding under the Term Loan at the Default Interest Rate.
Interest owed by SI pursuant to the Term Loan Note shall be calculated on the
basis of a 360-day year (as more particularly described in the Term Loan Note).

 

Section 3.4 Repayment Terms of the Term Loan. SI shall make monthly payments of
interest in arrears to U.S. Bank in respect of the Term Loan commencing on July
1, 2002, and on the first day of each month thereafter until the Maturity Date.
In addition, on the date of this Agreement, and on July 25, 2002, and the
twenty-fifth day of each month thereafter until the Maturity Date, SI shall make
principal payments to U.S. Bank in respect of the Term Loan in the amount of
$25,000.

 

Section 3.5 Maturity Date of the Term Loan. On the Maturity Date, SI shall pay
U.S. Bank the entire balance of principal, interest, and fees owed pursuant to
the Term Loan Note.

 

71



--------------------------------------------------------------------------------

ARTICLE IV

 

MODIFICATION OF THE EXISTING TERM LOAN

 

Section 4.1 Modified Interest Rate for the Existing Term Loan. SI hereby
acknowledges and agrees that on and after June 1, 2002, interest shall accrue
(and shall be paid by SI as more particularly specified below and in the
Existing Term Loan Note (as amended hereby)) on the principal balance of the
Existing Term Loan at the Prime Rate plus 1.75 percent per annum. Following the
occurrence of an Event of Default (if any) and during the continuance thereof,
U.S. Bank shall be entitled to charge, and SI shall be obligated to pay,
interest on the principal balance outstanding under the Existing Term Loan at
the Default Interest Rate. Interest owed by SI pursuant to the Existing Term
Loan Note shall be calculated on the basis of a 360-day year, as more
particularly described in the Existing Term Loan Note.

 

Section 4.2 Modified Repayment Terms of the Existing Term Loan. SI shall make
monthly payments of interest in arrears to U.S. Bank with respect to the
Existing Term Loan commencing on July 1, 2002, and on the first day of each
month thereafter until the Existing Term Loan Maturity Date. In addition, on the
date of this Agreement and on July 1, 2002, and the first day of each month
thereafter until the Existing Term Loan Maturity Date, SI shall make principal
payments to U.S. Bank in respect of the Existing Term Loan in the amount of
$56,058.32. The payment described in the preceding sentence that SI must make on
the date of this Agreement shall be in lieu of the larger June 2002 payment that
was scheduled to be made pursuant to the Existing Term Loan Note prior to the
amendment of that note effected by this Agreement.

 

Section 4.3 Subsequent Excess Cash Flow Payments. In addition to the other
payments SI is required to make under this Agreement and under the Notes to U.S.
Bank, on or before September 15, 2003, and the same day of each year thereafter
through and including 2005, SI shall pay U.S. Bank (for application to the
Existing Term Loan) an amount equal to SI’s Excess Cash Flow (if any). As used
in this Agreement, the term “Excess Cash Flow” means the amount by which actual
Adjusted EBITDA for SI’s immediately preceding fiscal year exceeds the amount of
Adjusted EBITDA that would have been required to provide a Fixed Charge Coverage
Ratio of 1.15 to 1.00 for such year.

 

Section 4.4 Maturity Date of the Existing Term Loan. SI shall pay U.S. Bank the
entire balance of principal, interest, and fees owed pursuant to the Existing
Term Loan Note on the earlier of (a) November 1, 2005, or (b) acceleration of
the Obligations following an Event of Default, if any, under this Agreement (the
earlier of which dates is referred to in this Agreement as the “Existing Term
Loan Maturity Date”).

 

Section 4.5 Amendment of Term Loan Note. Contemporaneously with the execution of
this Agreement, SI shall execute and deliver to U.S. Bank a document in form and
content satisfactory to U.S. Bank in its reasonable discretion amending the
Existing Term Loan Note to reflect the changes to the Existing Term Loan
described in this Article IV of this Agreement. Following the effective date of
this Agreement, references to the Existing Term Loan Note shall mean that note,
as amended hereby.

 

ARTICLE V

 

CONDITIONS OF LENDING

 

Section 5.1 Conditions Precedent. U.S. Bank’s agreements, obligations, and
commitments under this Agreement are subject to fulfillment of all of the
following conditions:

 

(a) Execution and Delivery of this Agreement, the Revolving Credit Facility
Note, and the Term Loan Note. SI shall have executed and delivered to U.S. Bank
this Agreement, the Revolving Credit Facility Note, and the Term Loan Note;

 

(b) Amendment of the Existing Term Loan Note. SI shall have executed and
delivered to U.S. Bank the amendment of promissory note required pursuant to
Section 4.5 of this Agreement;

 

72



--------------------------------------------------------------------------------

(c) Payment of Loan Fees. SI shall have paid U.S. Bank $31,875 in respect of the
loan fees specified in Section 2.5 and Section 3.2 of this Agreement;

 

(d) Execution and Delivery of the Security Agreements. SI and the Domestic
Subsidiaries shall have executed and delivered to U.S. Bank the security
agreements required pursuant to Section 6.1 of this Agreement;

 

(e) Execution and Delivery of the Guaranties. The Domestic Subsidiaries shall
have executed and delivered to U.S. Bank the Guaranties required pursuant to
Section 6.2 of this Agreement;

 

(f) Payment of Attorney Fees. SI shall have paid U.S. Bank $14,500 for attorney
fees and $275 for lien search charges incurred by U.S. Bank in connection with
the negotiation and preparation of this Agreement and the other Loan Documents;

 

(g) No Defaults. As of the date of this Agreement, no Event of Default exists,
and no event that with the giving of notice, or the passage of time, or both,
would constitute an Event of Default, shall have occurred and be continuing; and

 

(h) Other Information. U.S. Bank shall have received such other statements,
opinions, certificates, documents, and information with respect to the matters
contemplated by this Agreement as U.S. Bank reasonably may request.

 

If SI satisfies all of the above-referenced conditions by June 26, 2002, this
Agreement and U.S. Bank’s commitment to extend the Revolving Credit Facility
shall become effective and this Agreement shall supersede the Existing Credit
Agreement. If SI fails to satisfy any of the above-referenced conditions
precedent by June 26, 2002, U.S. Bank shall have no commitment or obligation to
extend the Revolving Credit Facility to SI and the parties’ rights and
obligations with respect to the existing, matured revolving credit facility
shall continue to be governed by the Existing Credit Agreement.

 

Section 5.2 Ongoing Conditions. U.S. Bank’s commitment to extend credit to SI
pursuant to the Revolving Credit Facility is subject to the conditions that SI’s
representations and warranties under Article VIII of this Agreement continue to
be accurate and that no Event of Default exists under this Agreement (and that
no event has occurred that with the giving of notice, or the passage of time, or
both, would constitute an Event of Default).

 

ARTICLE VI

 

COLLATERAL FOR SI’S OBLIGATIONS

 

Section 6.1 The New Security Agreements. Contemporaneously with the execution of
this Agreement, SI shall execute and deliver to U.S. Bank a security agreement
in form and content satisfactory to U.S. Bank in its reasonable discretion
granting U.S. Bank a security interest and lien in all of SI’s personal property
as collateral for the Obligations. In addition, contemporaneously with the
execution of this Agreement, SI shall cause the Domestic Subsidiaries to execute
and deliver to U.S. Bank security agreements in form and content satisfactory to
U.S. Bank in its reasonable discretion granting U.S. Bank a security interest
and lien in all of the Domestic Subsidiaries’ personal property as collateral
for the Obligations.

 

Section 6.2 The Guaranties. Contemporaneously with the execution of this
Agreement, SI shall cause the Domestic Subsidiaries to execute and deliver to
U.S. Bank guaranties in form and content satisfactory to U.S. Bank in its
reasonable discretion (the “Guaranties”). Pursuant to the terms of the
Guaranties, the Domestic Subsidiaries shall guarantee payment and performance of
the Obligations.

 

Section 6.3 Continued Validity of the Security Documents. SI hereby expressly
reaffirms and acknowledges the validity of the Security Documents, the accuracy
of the information contained in those documents, and SI’s (and the Domestic
Subsidiaries’) grants of security interests and liens in favor of U.S. Bank in
the Collateral. SI acknowledges and agrees that the Security Documents, and the
security interests and liens created by those agreements in the Collateral,
secure payment of the Obligations. Furthermore, SI acknowledges and agrees that
the Security

 

73



--------------------------------------------------------------------------------

Documents, and the security interests and liens created thereby in the
Collateral, shall continue in full force and effect after the execution of this
Agreement.

 

Section 6.4 Assignment of Rights Under the Credit Insurance Policy. SI hereby
agrees that, upon the issuance of the Credit Insurance Policy, SI shall assign
(and shall cause any Subsidiary covered thereby to assign) to U.S. Bank as
security for the Obligations all of SI’s (or any such Subsidiary’s) rights under
the Credit Insurance Policy (including, but not limited to, its right to receive
any payments thereunder). Prior to or contemporaneously with such assignment, SI
shall deliver to U.S. Bank written evidence satisfactory to U.S. Bank that the
insurer under the Credit Insurance Policy has been notified of the assignment
described in the preceding sentence of this Agreement and acknowledges that
assignment.

 

Section 6.5 Other Documents. SI hereby agrees that until SI satisfies the
Obligations in full, SI promptly shall execute and deliver to U.S. Bank all
documents deemed necessary or desirable by U.S. Bank in its reasonable
discretion to create, evidence, perfect, or continue U.S. Bank’s security
interests or liens in the Collateral.

 

Section 6.6 Appraisals and Collateral Examinations. SI hereby acknowledges and
agrees that U.S. Bank may order such appraisals and conduct such examinations of
the Collateral as U.S. Bank deems necessary or desirable in its reasonable
discretion and that SI shall pay for such appraisals and collateral examinations
(as specified in Section 7.1 of this Agreement). SI understands that U.S. Bank
expects to conduct at least one collateral examination each calendar year.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

Section 7.1 Expenses of U.S. Bank. SI shall reimburse U.S. Bank for all expenses
reasonably incurred by U.S. Bank in connection with U.S. Bank’s banking
relationship with SI, including, but not limited to, recording charges, escrow
charges, appraisal costs, environmental survey and investigation costs,
collateral examination and inspection costs, travel costs, and the reasonable
fees and expenses of legal counsel for U.S. Bank (including fees and expenses
incurred in connection with the preparation, negotiation, closing,
administration, amendment, modification, and enforcement of this Agreement, or
the agreement evidenced hereby); the preservation, protection, or disposition of
the Collateral (or U.S. Bank’s security interests therein); or as required by
applicable law, rules, policies, and regulations. Except as specified in Section
5.1(f) of this Agreement, the amounts owed by SI pursuant to the preceding
sentence of this Agreement shall be paid by SI in the ordinary course of SI’s
business after U.S. Bank bills SI for such amounts, or on the Existing Term Loan
Maturity Date, whichever occurs first.

 

Section 7.2 Prohibition on Overdrafts and Unfunded Items. SI hereby agrees that
it shall maintain sufficient funds in its accounts with U.S. Bank to cover all
items drawn on such accounts (i.e., SI shall not overdraw any account with U.S.
Bank). All items presented to U.S. Bank for payment for which there are
insufficient funds in the account on which the item is drawn may be dishonored
by U.S. Bank in its reasonable discretion without any prior notice to SI. U.S.
Bank shall have no obligation to notify SI in advance (i.e., before the item or
items in question is or are returned unpaid) that items have been presented on
any of SI’s accounts that will result in an overdraft if funds are not deposited
into the account in question.

 

Section 7.3 Cash Collateral Account. On and after the date of this Agreement, SI
shall deposit all payments or other proceeds resulting from the sale or other
disposition of all or any part of the Collateral (including Accounts) owned by
SI or any Subsidiary into account no. 153500057812 maintained by SI with U.S.
Bank (the “Cash Collateral Account”). The Cash Collateral Account is not an
interest-bearing account. All amounts deposited into the Cash Collateral Account
shall be applied to SI’s obligations pursuant to the Revolving Credit Facility
Note after a one-Business Day hold (or after such other holding period that may
be elected by U.S. Bank in its reasonable discretion).

 

Section 7.4 Release of Claims. SI hereby releases and forever discharges U.S.
Bank and U.S. Bank’s agents, principals, successors, assigns, employees,
officers, directors, and attorneys, and each of them, of and from any and all
claims, demands, damages, suits, rights, defenses, offsets, or causes of action
of every kind and nature that SI has or may have as of the date it executes this
Agreement, whether known or unknown, contingent or matured, foreseen or
unforeseen, asserted or unasserted, including, but not limited to, all claims
for compensatory, general, special, consequential, incidental, and punitive
damages, attorney fees, and equitable relief. In that regard, SI hereby agrees
to

 

74



--------------------------------------------------------------------------------

waive and relinquish, and by executing this Agreement shall be deemed to have
waived and relinquished to the fullest extent permitted by law, the provisions,
rights, and benefits of Section 1542 of the California Civil Code, which
provides that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Furthermore, SI hereby waives any and all provisions, rights, and benefits
conferred by any laws of any state or territory of the United States, or
principles of common law, that are similar, comparable, or equivalent to Section
1542 of the California Civil Code. SI recognizes that SI may discover after the
effective date of this Agreement facts in addition to or different from those
that SI knows or believes to be true with respect to the subject matter of the
released claims but hereby stipulates and agrees that as of the effective date
of this Agreement SI fully, finally, and forever settles and releases any and
all released claims, known or unknown, as described above.

 

Section 7.5 Foreign Credit Insurance. SI acknowledges that U.S. Bank is not
prepared to extend credit to SI secured by Eligible Accounts, other than
Eligible Domestic Accounts, unless such accounts are insured under the Credit
Insurance Policy and SI takes all steps required by that policy to recover
payment from the insurer with respect to Eligible Insured Foreign Accounts that
are not paid by the account debtor. SI hereby represents and warrants that it
shall use its best reasonable efforts to obtain the Credit Insurance Policy as
soon as reasonably practicable after the execution of this Agreement.

 

Section 7.6 Information Regarding Credit Insurance Policy. SI hereby agrees
that, upon obtaining the Credit Insurance Policy, SI promptly shall provide U.S.
Bank with a copy of the Credit Insurance Policy, all endorsements, riders,
schedules, and exhibits to that policy, all modifications or amendments of the
Credit Insurance Policy, and all notices received by SI from the insurer under
the Credit Insurance Policy. In addition, SI immediately shall notify U.S. Bank
in writing of the receipt by SI of any communication from the insurer under the
Credit Insurance Policy informing SI of the insurer’s intention to terminate or
cancel the Credit Insurance Policy. SI shall obtain the agreement (in writing)
of the insurer under the Credit Insurance Policy to give U.S. Bank at least 45
days’ prior written notice of the insurer’s intended termination, cancellation,
or material modification of the Credit Insurance Policy (provided, however, that
if the reason for such termination or cancellation is nonpayment of the policy
premium, ten Business Days’ written notice to U.S. Bank shall be satisfactory).
SI hereby acknowledges and agrees that if SI fails to timely pay the policy
premium with respect to the Credit Insurance Policy, U.S. Bank may (but shall
not be required to) pay such premium and the amount paid by U.S. Bank shall
become part of the Obligations.

 

Section 7.7 Claim Procedure. SI recognizes that U.S. Bank expects SI to strictly
and timely comply with all provisions of the Credit Insurance Policy related to
filing claims under the policy, providing proof of loss under the policy, and
notifying account debtors of their defaults as required by the Credit Insurance
Policy and SI hereby agrees to timely comply with all such provisions of the
Credit Insurance Policy. SI hereby irrevocably appoints U.S. Bank as SI’s true
and lawful attorney (such appointment being coupled with an interest), with full
power of substitution, in the name of SI, to take any and all steps or actions
required by the Credit Insurance Policy to timely and appropriately assert a
claim under that policy, subject to the conditions specified in this Agreement.
SI hereby agrees that if SI has not submitted a claim with respect to a past-due
Eligible Insured Foreign Account within 60 days of the deadline for submitting a
claim under the Credit Insurance Policy for full payment of the Account in
question, SI shall deliver to U.S. Bank a completed claim form with respect to
the Account in question (which claim form shall be in form and content
satisfactory to the insurer under the Credit Insurance Policy and shall be
accompanied by any and all materials required by the insurer to establish proof
of loss). At the same time, SI shall notify U.S. Bank in writing whether SI
intends to make a claim under the Credit Insurance Policy with respect to the
Account in question. If SI informs U.S. Bank that SI does not intend to make a
claim under the Credit Insurance Policy with respect to an Account, the Account
in question shall cease to be an Eligible Insured Foreign Account and SI within
three Business Days shall pay U.S. Bank the amount by which SI’s obligation
exceeds the Borrowing Base (and SI’s failure to make such payment shall
constitute an Event of Default). Furthermore, if SI fails to timely provide the
notice and the claim form specified above, or if SI has not taken any action
that U.S. Bank reasonably believes is a condition precedent under the Credit
Insurance Policy to receive payment in full under that policy of a claim with
respect to an Account included in the Borrowing Base, and if SI fails to provide
the notice and claim form (or take action with respect to a claim under the
Credit Insurance Policy, as applicable) within three Business Days of U.S. Bank
giving SI written notice of such failure or inaction, then the Account in
question shall cease to be an Eligible Insured Foreign Account and SI shall have
three Business Days to pay U.S. Bank an amount equal to the amount by which the
indebtedness under the Revolving Credit Facility exceeds the

 

75



--------------------------------------------------------------------------------

Borrowing Base following the removal of that Account from that borrowing base
(and SI’s failure to make such payment shall constitute an Event of Default). If
SI fails to make the payment required by either of the two preceding sentences
following the removal of an Account from the Borrowing Base, U.S. Bank may use
the power of attorney granted in this Section 7.7 to take any and all steps or
actions U.S. Bank reasonably believes are necessary to cause a claim to be made
under the Credit Insurance Policy for payment in full of the Account in question
(which actions that may be taken by U.S. Bank include, but are not limited to,
providing notice of default to the account debtor, providing proof of loss to
the insurer under the Credit Insurance Policy, or asserting a claim for payment
under the policy with respect to the Account in question). Notwithstanding the
power of attorney granted herein, U.S. Bank shall have no obligation to take any
action on behalf of SI under or with respect to the Credit Insurance Policy.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

SI represents and warrants to U.S. Bank as follows:

 

Section 8.1 Existence and Power of SI. SI is a corporation duly organized,
validly existing, and in good standing under the laws of Delaware and is
qualified to do business in California and each other jurisdiction where the
conduct of its business or the ownership of its properties requires such
qualification. Furthermore, SI has full power, authority, and legal right to
carry on its business as presently conducted, to own and operate its properties
and assets, and to execute, deliver, and perform this Agreement and the other
Loan Documents.

 

Section 8.2 Existence and Power of AeroGo. AeroGo is a corporation duly
organized, validly existing, and in good standing under the laws of Washington
and is qualified to do business in Washington and each other jurisdiction where
the conduct of its business or the ownership of its properties requires such
qualification. Furthermore, AeroGo has full power, authority, and legal right to
carry on its business as presently conducted, to own and operate its properties
and assets, and to execute, deliver, and perform the Guaranty and the other
Security Documents.

 

Section 8.3 Existence and Power of Revere. Revere is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware and
is qualified to do business in California and each other jurisdiction where the
conduct of its business or the ownership of its properties requires such
qualification. Furthermore, Revere has full power, authority, and legal right to
carry on its business as presently conducted, to own and operate its properties
and assets, and to execute, deliver, and perform this Agreement, the Notes, and
the other Loan Documents.

 

Section 8.4 Authorization. The execution, delivery, and performance by SI and
the Domestic Subsidiaries of this Agreement, the Notes, and the other Loan
Documents and any borrowing under this Agreement have been duly authorized by
all necessary corporate action of SI and the Domestic Subsidiaries, do not
require any further shareholder approval, or the approval or consent of any
trustee or the holders of any Indebtedness of SI or the Domestic Subsidiaries,
(do not contravene any law, regulation, rule, or order binding on SI or the
Domestic Subsidiaries, or any of their organizational documents, and do not
contravene the provisions of or constitute a default under any indenture,
mortgage, contract, or other agreement or instrument to which SI (or a Domestic
Subsidiary) is a party, or by which SI (or a Domestic Subsidiary) or any of its
properties may be bound or affected, except as has been disclosed to U.S. Bank
in writing.

 

Section 8.5 Government Approvals. No Government Approval or filing or
registration with any Governmental Authority is required for the making and
performance by SI or the Domestic Subsidiaries of this Agreement or any Loan
Document, or in connection with any of the transactions contemplated hereby,
except those that have been obtained and are in full force and effect. SI and
each Domestic Subsidiary has obtained all Governmental Approvals that are
necessary or required in connection with the conduct of SI’s (or the Domestic
Subsidiary’s) business.

 

Section 8.6 Binding Obligations. This Agreement, the Notes, and the other Loan
Documents have been duly executed and delivered by SI and the Domestic
Subsidiaries and constitute the legal, valid, and binding obligations of SI and
the Domestic Subsidiaries enforceable against SI and the Domestic Subsidiaries
and their property in accordance with their respective terms.

 

Section 8.7 Litigation. There are no actions, proceedings, investigations, or
claims against or affecting SI or any Subsidiary now pending before any court,
arbitrator, or Governmental Authority that if determined adversely to SI or the
Subsidiary would be likely to have a Material Adverse Effect, or that have
resulted in, or would be

 

76



--------------------------------------------------------------------------------

likely to result in, a judgment or order against SI or a Subsidiary (in excess
of insurance coverage) for more than $100,000 in any one case (or $250,000 in
the aggregate).

 

Section 8.8 Financial Condition. The most recent audited balance sheet of SI
that SI provided to U.S. Bank, and the related statements of income and retained
earnings of SI for the fiscal year then ended, fairly present the consolidated
financial condition of SI and its Subsidiaries as of the date of such statements
and the consolidated results of operations of SI and its Subsidiaries for the
period then ended, all in accordance with GAAP. Since that date, there has been
no material adverse change in the consolidated financial condition or operations
of SI and its Subsidiaries, except as has been disclosed to U.S. Bank in writing
(including interim financial statements provided by SI since the delivery of
SI’s most recent audited financial statement to U.S. Bank).

 

Section 8.9 Title and Liens. SI and each of the Subsidiaries has good and
marketable title to all of its properties and assets. The Collateral is not
subject to any Lien prior to U.S. Bank’s security interest in the Collateral.

 

Section 8.10 Taxes. SI and each Subsidiary has filed all tax returns and reports
required of SI and each Subsidiary and has paid all Taxes that are due and
payable. The charges and accruals on the books of SI and the Subsidiaries in
respect of Taxes for all fiscal periods to date are accurate. Taxes not yet due
have been provided for as a reserve on the books of SI (or a Subsidiary). There
are no claims or assessments against SI (or a Subsidiary) by any Governmental
Authority with respect to any Taxes, except those (if any) disclosed to U.S.
Bank in writing.

 

Section 8.11 Other Agreements. Neither SI nor any Subsidiary is in material
breach of or default under any agreement to which SI (or a Subsidiary) is a
party, or that is binding on SI (or a Subsidiary) or any of its assets, whereby
such breach would have a Material Adverse Effect.

 

Section 8.12 Federal Reserve Regulations. Neither SI nor any Subsidiary is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Federal Reserve Regulation U), and no part of the
proceeds of any loan from U.S. Bank to SI will be used to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock, or for any other purpose that violates the
applicable provisions of any Federal Reserve Regulation. If requested to do so
by U.S. Bank, SI will furnish to U.S. Bank a statement conforming with the
requirements of Regulation U.

 

Section 8.13 Compliance With Laws. SI and the Subsidiaries are in compliance in
all material respects with all laws, regulations, rules, and orders of
Governmental Authorities applicable to SI and the Subsidiaries, or to their
operations or property (including, but not limited to, laws governing the use or
disposition of Hazardous Materials and the Employee Retirement Income Security
Act of 1974 (as amended)), except any thereof whose validity is being contested
in good faith by appropriate proceedings upon stay of execution of the
enforcement thereof.

 

Section 8.14 Continuing Representations. SI hereby acknowledges and agrees that
the representations of SI in this Article VIII of this Agreement are continuing
representations and that each request for an Advance by SI under this Agreement
constitutes a reaffirmation by SI that such representations are accurate as of
the date of the Advance requested by SI.

 

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

Until SI has paid the Obligations in full and U.S. Bank’s lending commitment
with respect to the Revolving Credit Facility has terminated, SI agrees to do
all of the following, unless U.S. Bank otherwise shall consent in writing (which
consent shall not be withheld unreasonably):

 

Section 9.1 Use of Proceeds. SI shall use funds borrowed under the Revolving
Credit Facility only for purposes permitted by Section 2.1 of this Agreement.

 

Section 9.2 Payments. SI shall pay the principal of and interest on the Notes in
accordance with the terms of this Agreement and the Notes and shall pay when due
all other amounts payable by SI under this Agreement.

 

77



--------------------------------------------------------------------------------

Section 9.3 Preservation of Existence. SI shall preserve and maintain (and shall
cause each of the Subsidiaries to preserve and maintain) its corporate
existence, rights, franchises, and privileges in the jurisdiction of its
organization and will qualify and remain qualified as a foreign organization in
each jurisdiction where such qualification is necessary or advisable in view of
the business and operations of SI (or any Subsidiary), or the ownership of its
properties.

 

Section 9.4 Visitation Rights. At any reasonable time, and from time to time, SI
shall permit U.S. Bank to examine and make copies of and abstracts from SI’s and
the Subsidiaries’ records and books of account, to visit the properties of SI
and the Subsidiaries, and to discuss the affairs, finances, and accounts of SI
and the Subsidiaries with any of the officers and directors of the Person in
question.

 

Section 9.5 Keeping of Books and Records. SI shall keep (and shall cause the
Subsidiaries to keep) adequate records and books of account in which complete
entries will be made, in accordance with GAAP, reflecting all financial
transactions of SI (or the Subsidiaries, as applicable).

 

Section 9.6 Maintenance of Property. SI shall maintain and preserve (and shall
cause each Subsidiary to maintain and preserve) all of its properties in working
order and condition, ordinary wear and tear excepted, and shall from time to
time make all needed repairs, renewals, or replacements so that the efficiency
of such properties shall be fully maintained and preserved.

 

Section 9.7 Other Obligations. SI shall pay and discharge (and shall cause each
Subsidiary to pay and discharge) before the same shall become delinquent all
material Indebtedness, Taxes, and other material obligations for which SI (or a
Subsidiary) is liable, or to which its income or property is subject, and all
material claims for labor and materials or supplies that, if unpaid, might
become by law a Lien upon assets of SI (or a Subsidiary).

 

Section 9.8 Insurance. SI shall keep in force upon all of SI’s properties and
operations (and shall cause each Subsidiary to keep in force upon the
Subsidiary’s properties and operations) policies of insurance carried with
companies in such amounts and covering all such risks as shall be customary in
the industry and reasonably satisfactory to U.S. Bank (and, in the case of SI
and the Domestic Subsidiaries, naming U.S. Bank as loss payee in respect of
insurance covering the Collateral). SI on request shall deliver to U.S. Bank
certificates of insurance or duplicate policies evidencing such coverage, and
shall within 30 days of the date of this Agreement deliver to U.S. Bank a
schedule setting forth the amounts and types of insurance then maintained by SI
and the Subsidiaries.

 

Section 9.9 Financial Information. SI shall deliver to U.S. Bank the statements,
reports, and other information listed below:

 

(a) Bi-Weekly Borrowing Certificate. On or before July 22, 2002, and the fifth
Business Day after the fifteenth day of August and each month thereafter, a
borrowing certificate in a form satisfactory to U.S. Bank in its reasonable
discretion identifying the Borrowing Base (and the computation thereof) as of
July 15, 2002, and the fifteenth day of each month thereafter;

 

(b) Monthly Reconciled Borrowing Base Certificate. Within 5 Business Days after
the end of each month, a report in a form satisfactory to U.S. Bank in its
reasonable discretion describing in reasonable detail the Borrowing Base (and
the computation thereof) as of the end of the immediately preceding month, which
report shall be reconciled to the corresponding month-end balance sheet of SI;

 

(c) Monthly Report Regarding Accounts Receivable. Within 25 days after the end
of each month, a report with respect to the Accounts of SI and the Domestic
Subsidiaries as of the end of the immediately preceding month, which reports
shall include reasonable detail regarding the aging of such Accounts and shall
be in a form satisfactory to U.S. Bank in its reasonable discretion;

 

(d) Monthly Report Regarding Inventory. Within 25 days after the end of each
month, a report with respect to the inventory of SI and its Domestic
Subsidiaries as of the end of the immediately preceding month, which shall
include reasonable detail and shall be in a form satisfactory to U.S. Bank in
its reasonable discretion;

 

78



--------------------------------------------------------------------------------

(e) Monthly Report Regarding Accounts Payable. Within 25 days after the end of
each month, a report with respect to the accounts payable of SI and its
Subsidiaries as of the end of the immediately preceding month, which reports
shall include reasonable detail regarding the aging of such accounts payable and
shall be in a form satisfactory to U.S. Bank in its reasonable discretion;

 

(f) Monthly Financial Statement and Certificate. Within 30 days after the end of
each month, the unaudited consolidated balance sheet and statement of income and
retained earnings and statement of cash flow of SI and its Subsidiaries as of
the end of such month (and for the period from the start of the fiscal year to
the end of such month) (which shall include a comparison of SI’s actual
performance to its financial performance projected in the Budget) accompanied by
a certificate of SI’s Chief Financial Officer that (i) such unaudited balance
sheet and statement of income and retained earnings and statement of cash flow
present fairly the consolidated financial position and the results of operations
of SI and its Subsidiaries as of the end of and for such month, and (ii) as of
the end of such calendar month, no Event of Default, or other event that with
the giving of notice, or the passage of time, or both, would become an Event of
Default, had occurred and was continuing (or, if an Event of Default existed at
such time, identifying the Event of Default);

 

(g) Quarterly Report Regarding Financial Covenants. Within 45 days after the end
of each fiscal quarter of SI, a report identifying SI’s performance with respect
to the financial covenants set forth in Section 10.1, Section 10.2, and Section
10.3 (only for the quarter ending as of the end of SI’s fiscal year) of this
Agreement, which report shall be in a form satisfactory to U.S. Bank in its
reasonable discretion, shall include reasonable detail regarding the manner in
which the financial covenants were calculated, and shall be certified by SI’s
Chief Financial Officer to be true and correct in all material respects;

 

(h) Quarterly Financial Statement and Certificate. Within 45 days after the end
of each fiscal quarter, the unaudited consolidated balance sheet and statement
of income and retained earnings and statement of cash flow of SI and its
Subsidiaries as of the end of such quarter (and for the period from the start of
the fiscal year to the end of such quarter) (which shall include a comparison of
SI’s actual performance to its financial performance projected in the Budget)
accompanied by a certificate of SI’s Chief Financial Officer that (i) such
unaudited balance sheet and statement of income and retained earnings and
statement of cash flow present fairly the consolidated financial position and
the results of operations of SI and its Subsidiaries as of the end of and for
such quarter, and (ii) as of the end of such quarter, no Event of Default, or
other event that with the giving of notice, or the passage of time, or both,
would become an Event of Default, had occurred and was continuing (or, if an
Event of Default existed at such time, identifying the Event of Default);

 

(i) Audited Financial Statement. Within 120 days of each fiscal year end of SI,
a copy of an audited consolidated financial statement in respect of SI prepared
by a certified public accounting firm acceptable to U.S. Bank in its reasonable
discretion;

 

(j) Annual Financial Projection. At least 60 days prior to the end of each
fiscal year of SI, a detailed projection of SI’s anticipated financial
performance for the upcoming three-year period (which projection is referred to
in this Agreement as the “Budget”) in a form satisfactory to U.S. Bank in its
reasonable discretion (and which shall include projected monthly balance sheets
and income statements and SI’s underlying assumptions in relation to the
Budget); and

 

(k) Other Information. All other statements, reports, and information as U.S.
Bank reasonably may request concerning the financial condition and business
affairs of SI and its Subsidiaries.

 

Section 9.10 Notification. Within two Business Days of learning thereof, SI
shall give U.S. Bank written notice of the occurrence of any Event of Default or
other event that with the giving of notice, or the passage of time, or both,
would constitute an Event of Default. Furthermore, promptly after learning
thereof, SI shall notify U.S. Bank of (a) the details of any action, proceeding,
investigation, or claim against or affecting SI instituted before any court,
arbitrator, or Governmental Authority that, if determined adversely to SI would
be likely to have a Material Adverse Effect, or to result in a judgment or order
against SI (in excess of insurance coverage) for more than $100,000, or, when
combined with all other pending or threatened claims, more than $250,000; (b)
any material dispute between SI and any Governmental Authority; (c) any labor
controversy that has resulted in, or, to SI’s knowledge, threatens to result

 

79



--------------------------------------------------------------------------------

in, a strike that would be likely to have a Material Adverse Affect; and (d) any
contract cancellation that would be likely to have a Material Adverse Affect.

 

Section 9.11 Notification of Change of Name, Location, or Jurisdiction of
Organization. SI shall notify U.S. Bank in writing within five Business Days if
(a) SI or any Domestic Subsidiary changes its name or identity in any manner, or
(b) SI or any Domestic Subsidiary changes the location of its principal place of
business, or the state in which it is organized.

 

Section 9.12 Additional Acts. From time to time, SI shall (a) obtain and
promptly furnish to U.S. Bank evidence of all Government Approvals that may be
required to enable SI and the Subsidiaries to comply with its obligations under
this Agreement, or any Loan Document; and (b) execute and deliver all
instruments, and perform all other acts as U.S. Bank reasonably may request to
carry out the transactions contemplated by this Agreement.

 

ARTICLE X

 

FINANCIAL COVENANTS

 

Section 10.1 Fixed Charge Coverage Ratio. SI shall not permit the ratio of (a)
Adjusted EBITDA to (b) Fixed Charges (which ratio is referred to in this
Agreement as the “Fixed Charge Coverage Ratio”) to be less than 1.05 to 1.00 for
the three-month period ending April 30, 2002, or less than 1.15 to 1.00 for the
three-month period ending July 31, 2002. In addition, SI shall not permit the
Fixed Charge Coverage Ratio to be less than 1.15 to 1.00 for the twelve-month
periods ending on October 31, 2002, and the last day of each fiscal quarter of
SI thereafter.

 

Section 10.2 Minimum EBITDA Covenant. SI shall generate EBITDA during the
calendar quarters ending on the dates set forth below of at least the following
amounts:

 

Calendar Quarter Ending Date

--------------------------------------------------------------------------------

  

Minimum

EBITDA

--------------------------------------------------------------------------------

April 30, 2002

   $ 650,000

July 31, 2002

   $ 700,000

 

In addition, SI shall generate EBITDA during its fiscal year 2002 of at least
$3,000,000.

 

Section 10.3 Tangible Net Worth Covenant. SI shall maintain Tangible Net Worth
as of July 31, 2002, and as of the end of each fiscal year of SI thereafter,
equal to or greater the sum of (a) SI’s Tangible Net Worth as of July 31, 2001,
and (b) 50 percent of the sum of (i) Aggregate Net Income, and (ii) any capital
injections or equity infusions during the period in question. As used in this
Agreement, the term “Aggregate Net Income” means Net Income during SI’s 2002
fiscal year and during subsequent fiscal years of SI (without deduction for
losses).

 

Section 10.4 Testing of Financial Covenants. The financial covenants set forth
in Section 10.1 and Section 10.2 of this Agreement shall be tested quarterly and
shall be calculated in reasonable detail and presented in the quarterly
compliance certificate that SI is required to provide to U.S. Bank pursuant to
Section 9.9(g) of this Agreement. The financial covenant set forth in Section
10.3 of this Agreement shall be tested annually and shall be calculated in
reasonable detail and presented in the quarterly compliance certificate with
respect to the quarter ending as of the end of SI’s fiscal year that SI is
required to provide U.S. Bank pursuant to Section 9.9(g) of this Agreement.

 

ARTICLE XI

 

NEGATIVE COVENANTS

 

Until SI has paid the Obligations in full and U.S. Bank’s lending commitment
with respect to the Revolving Credit Facility has terminated, SI agrees that it
shall not do any of the following unless U.S. Bank otherwise shall consent in
writing (which consent shall not be withheld unreasonably):

 

Section 11.1 Dividends or Distributions. SI shall not make any distribution or
declare or pay any dividend or distribution.

 

Section 11.2 Liquidation, Merger, or Sale of Assets. Neither SI nor any
Subsidiaries shall (a) liquidate, dissolve, or enter into any merger or
consolidation; (b) enter into any joint venture, partnership, or other

 

80



--------------------------------------------------------------------------------

combination, except any operating joint ventures similar to those in which SI
(or the Subsidiary) previously has engaged in the normal course of its
operations; or (c) sell, lease, or dispose of any material portion of its
business or assets (except sales of goods in the ordinary course of business).

 

Section 11.3 Indebtedness. Neither SI nor any Subsidiary shall create, incur, or
become liable for any Indebtedness except (a) Indebtedness to U.S. Bank, (b)
existing Indebtedness as of the date of this Agreement, (c) current accounts
payable or accrued expenses incurred by SI (or a Subsidiary) in the ordinary
course of business, (d) Indebtedness for the deferred purchase price (or for
obligations under leases) of real or personal property used by SI (or a
Subsidiary) in its business and not otherwise prohibited by this Agreement, and
(e) Subordinated Indebtedness.

 

Section 11.4 Guaranties. Neither SI nor any Subsidiary shall assume, guaranty,
endorse, or otherwise become directly or contingently liable for, or obligated
to purchase, pay, or provide funds for payment of, any obligation or
Indebtedness of any other person, except by endorsement of negotiable
instruments for deposit or collection or by similar transactions in the ordinary
course of business.

 

Section 11.5 Investments. Neither SI nor any Subsidiary shall make any loan or
advance to any Person, or purchase or otherwise acquire the capital stock,
obligations of, or any interest in, any Person, except (a) commercial bank time
deposits maturing within one year, (b) marketable general obligations of the
United States or a state, or marketable obligations fully guaranteed by the
United States, (c) short-term commercial paper, maturing within 270 days after
acquisition thereof, with the highest rating of a generally recognized rating
service, or (d) investments in mutual funds or similar investments that relate
to SI’s (or a Subsidiary’s) employee benefit programs.

 

Section 11.6 Liens. Neither SI nor any Subsidiary shall create, assume, or
suffer to exist any Liens except (a) Liens disclosed to U.S. Bank in writing
prior to the date of this Agreement and approved by U.S. Bank, (b) Liens to
secure Indebtedness permitted by Section 11.3(d) of this Agreement for the
deferred purchase price of property, but only if they are limited to such
property and its proceeds and do not exceed the fair market value thereof, and
(c) Permitted Liens.

 

Section 11.7 Capital Expenditures. SI and its Subsidiaries (on a consolidated
basis) shall not make Capital Expenditures (including any related to Capital
Leases) during fiscal year 2002, or (except as specified in the following
sentence) in any fiscal year thereafter, in excess of $200,000 in the aggregate.
If SI and its Subsidiaries make Capital Expenditures in a fiscal year that
aggregate to less than $200,000 (plus the Permitted Carryover, if any), SI may
carry forward the difference between (a) $200,000 (plus the Permitted Carryover,
if any), and (b) its actual aggregate Capital Expenditures in such year to the
subsequent fiscal year and increase the maximum amount of Capital Expenditures
SI and its Subsidiaries may make in such subsequent year by that amount. The
amount, if any, that may be carried over to a subsequent year is referred to in
this Agreement as the “Permitted Carryover.”

 

Section 11.8 Operations. Neither SI nor any Subsidiary shall engage in any
activity or introduce any major product that is substantially different from or
unrelated to the present business activities or products of SI (or the
Subsidiary), or discontinue any portion of SI’s (or a Subsidiary’s) present
business activities that constitutes a substantial portion thereof.

 

Section 11.9 Loans and Investments. Neither SI nor any Subsidiary shall make, or
contract to make, any loan or advance to any Person, or purchase or otherwise
acquire any capital stock, assets, obligations, or other securities of, make any
capital contributions to, or otherwise invest in or acquire any interest in any
Person, or participate as a partner or joint venturer with any other Person.

 

Section 11.10 Operating Leases. SI and its Subsidiaries shall not enter into
operating leases during fiscal year 2002 or any fiscal year thereafter that
create an aggregate liability during the fiscal year in question in excess of
$100,000.

 

Section 11.11 Prohibition on Change in Ownership. The Subsidiaries shall not
undergo a material change in ownership and neither SI nor any Subsidiary shall
undergo a material change in management.

 

81



--------------------------------------------------------------------------------

 

ARTICLE XII

 

EVENTS OF DEFAULT

 

Section 12.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement:

 

(a) Payment Default. SI shall fail to pay when due any amount of principal or
interest owed pursuant to any of the Notes, or any other amount payable by SI
under this Agreement, within three Business Days of the date that U.S. Bank
notifies SI of such failure;

 

(b) Breach of Warranty. Any representation or warranty made by SI under or in
connection with this Agreement or any Loan Document shall prove to have been
incorrect in any material respect when made;

 

(c) Breach of Certain Covenants. SI shall fail to have complied with any
provision of Section 9.1, Section 9.4, or Section 9.8 of this Agreement, any of
the provisions of Article X or Article XI of this Agreement, or any provision of
any Loan Document that specifies that no cure period applies (or where
applicable cure periods have expired);

 

(d) Breach of Other Covenants. SI shall fail to perform or observe any other
covenant, obligation, or term of this Agreement or any of the Loan Documents
(except those governed by part (c) above) and such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to SI
by U.S. Bank or, if SI fails to give U.S. Bank timely notice of any such
occurrence, then 30 days after the occurrence, provided, however, that if such
default is of a nature that cannot be cured within 30 days, but is of a kind
reasonably susceptible of being cured, an Event of Default shall occur only if
SI fails within that 30-day period to commence or pursue curative action and
fails thereafter to pursue the cure thereof with reasonable diligence;

 

(e) Material Adverse Effect. Any event that has had or reasonably could be
expected to have a Material Adverse Effect; or

 

(f) Insolvency or Bankruptcy. SI or any Domestic Subsidiary shall admit in
writing its inability to pay its debts, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by SI or any
Domestic Subsidiary in any jurisdiction seeking to adjudicate SI or any Domestic
Subsidiary a bankrupt or insolvent or seeking reorganization, arrangement,
adjustment, or composition of SI or any Domestic Subsidiary or its debt under
any law relating to bankruptcy, insolvency, or reorganization or relief of
debtors, or seeking appointment of a receiver, trustee, or other similar
official for SI or any Domestic Subsidiary or for such part of its property as
in the opinion of U.S. Bank is a substantial part; or any such proceeding shall
be instituted against SI or any Domestic Subsidiary that is not dismissed within
60 days after the institution thereof, or SI or any Domestic Subsidiary shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (f); or any Governmental Authority shall declare or take any
action that operates as a moratorium on the payment of debts of SI or any
Domestic Subsidiary.

 

Section 12.2 Consequences of Default. If any Event of Default shall occur and be
continuing, then in any such case and at any time thereafter so long as any such
Event of Default shall be continuing, U.S. Bank may at its option immediately
terminate its commitment with respect to the Revolving Credit Facility.
Furthermore, in the event of an uncured Event of Default, U.S. Bank may at its
option declare the principal of and the interest on any or all of the Notes and
all other sums payable by SI under this Agreement or under any or all of the
Notes to be immediately due and payable (with interest accruing thereon at the
Default Interest Rate), whereupon the same shall become immediately due and
payable without protest, presentment, notice, or demand, all of which SI
expressly waives.

 

ARTICLE XIII

 

GENERAL TERMS AND CONDITIONS

 

Section 13.1 Remedies Cumulative. No failure by U.S. Bank to exercise any right,
power, or remedy under this Agreement, or any Loan Document, and no delay by
U.S. Bank in exercising any right, power, or remedy under this Agreement or any
Loan Document, shall operate as a waiver thereof, nor shall any single or
partial

 

82



--------------------------------------------------------------------------------

exercise of any right, power, or remedy under this Agreement or any Loan
Document preclude any other or further exercise thereof, or the exercise of any
other right, power, or remedy. The exercise of any right, power, or remedy shall
in no event constitute a cure or waiver of any Event of Default under this
Agreement or the Notes, or the right of U.S. Bank or the holder of the Notes in
the exercise of any right under this Agreement or the Notes, unless, in the
exercise of such right, all obligations of SI under this Agreement and the Notes
are paid in full. The rights and remedies provided in this Agreement and the
Loan Documents are cumulative and not exclusive of any right or remedy provided
by law. Time is of the essence and the provisions of this Agreement and the
other Loan Documents shall be enforced strictly.

 

Section 13.2 Governing Law. This Agreement and the other Loan Documents shall be
governed by and construed in accordance with the laws of Washington, without
regard to conflicts of law principles.

 

Section 13.3 Consent to Jurisdiction and Venue, Waiver of Immunities. SI hereby
irrevocably submits to the jurisdiction and venue of any state or federal court
sitting in Portland, Oregon, in any action or proceeding brought to enforce or
otherwise arising out of or relating to this Agreement, the Notes, or any other
Loan Document. SI irrevocably waives to the fullest extent permitted by law any
objection that SI may now or hereafter have to the laying of venue in any such
action or proceeding in any such forum, and hereby further irrevocably waives
any claim that any such forum is an inconvenient forum. SI agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment, or in any other
manner provided by law. Nothing in this Agreement shall impair the right of U.S.
Bank, or the holder of the Notes, to bring any action or proceeding against SI
or its property in the courts of any other jurisdiction, and SI irrevocably
submits to the nonexclusive jurisdiction of the appropriate courts of the
jurisdiction in which SI is incorporated, or any court sitting in any place
where property or an office of SI is located.

 

Section 13.4 Notices. All notices and other communications provided for in this
Agreement shall be in writing and shall be sent (unless otherwise specified) by
certified mail, return receipt requested (with postage prepaid) or delivered to
each party at the following addresses, or at such other address as shall be
designated by such party in a written notice to each other party:

 

U.S. Bank:   Suite 810         111 S.W. Fifth Avenue         Portland, Oregon
97204         Attention:   Mr. Mark A. Esnoz     Vice President     SI:      
14192 Franklin Avenue         Tustin, California 92780         Attention:
    Mr. R. A. Beets         Chief Executive Officer

 

Except as otherwise specified, all such notices and communications if duly given
or made shall be effective upon receipt.

 

Section 13.5 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective Successors and assigns. SI may not
assign or otherwise transfer all or any part of its rights or obligations under
this Agreement without the prior, written consent of U.S. Bank, and any such
assignment or transfer purported to be made without such consent shall be
ineffective. U.S. Bank may at any time assign or otherwise transfer all or any
part of its interest under this Agreement, the Notes, and the other Loan
Documents (including assignments for security and sales of participations) to
any Person and to the extent of such assignment, the assignee shall have the
same rights and benefits as if such assignee were U.S. Bank. SI acknowledges and
agrees that U.S. Bank may share such information regarding SI with a prospective
assignee or transferee of U.S. Bank’s interest in the Notes and the other Loan
Documents as U.S. Bank reasonably deems appropriate, provided that the
prospective assignee or transferee agrees in writing to maintain the
confidentiality of such information.

 

Section 13.6 Severability. Any provision of this Agreement, the Notes, or any
other Loan Document that is prohibited or unenforceable in any jurisdiction
shall as to such jurisdiction be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. To the extent permitted by applicable law, the

 

83



--------------------------------------------------------------------------------

parties waive any provision of law that renders any provision of this Agreement
prohibited or unenforceable in any respect.

 

Section 13.7 Waiver of Jury Trial. SI HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY
OF ANY CLAIM SI HAS OR HEREAFTER MAY HAVE AGAINST U.S. BANK (INCLUDING
CROSS-CLAIMS AND COUNTERCLAIMS), INCLUDING, BUT NOT LIMITED TO, ANY CLAIM
ARISING UNDER, IN CONNECTION WITH, OR IN RELATION TO THIS AGREEMENT.

 

Section 13.8 Entire Agreement. This Agreement, the Notes, and the Loan Documents
set forth and constitute the entire agreement between the parties hereto with
respect to the loans evidenced by the Notes. No oral promise or agreement of any
kind or nature, other than those that have been reduced to writing and have been
set forth in this Agreement, the Notes, and the Loan Documents, has been made
between U.S. Bank and SI with respect to the loans evidenced by the Notes.

 

Section 13.9 Amendment. This Agreement, the Notes, and the Loan Documents may be
amended or modified only by a written agreement signed by authorized
representatives of SI and U.S. Bank that by its terms expressly supersedes,
modifies, amends, or alters this Agreement.

 

Section 13.10 Interpretation. This Agreement is a negotiated agreement. In the
event of any ambiguity in this Agreement, such ambiguity shall not be subject to
a rule of contract interpretation that would cause the ambiguity to be construed
against either of the parties to this Agreement.

 

Section 13.11 Waiver. No waiver of any provision of this Agreement, the Notes,
or the Loan Documents by U.S. Bank, or consent by U.S. Bank to any failure by SI
to comply with any provision of this Agreement, the Notes, or the Loan Documents
shall be effective unless the same shall be in writing and signed by U.S. Bank,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

Section 13.12 Headings. The headings of the various provisions of this Agreement
are for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect the meaning or construction of any provision of
this Agreement.

 

Section 13.13 Construction. In the event of any conflict between the terms,
conditions, and provisions of this Agreement and those of any other document or
instrument referred to in this Agreement, the terms, conditions, and provisions
of this Agreement shall control.

 

Section 13.14 Statutory Notice. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

 

SI TECHNOLOGIES, INC.       U.S. BANK NATIONAL ASSOCIATION By           By      
 

R.A. Beets

Chief Executive Officer

         

Mark A. Esnoz

Vice President

 

84



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Exhibit 10 (c)

 

FIFTH AMENDMENT OF CREDIT AGREEMENT

 

Between

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

SI TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------

 

85



--------------------------------------------------------------------------------

RECITALS

        88

Article I

  

CONDITIONS PRECEDENT

   88

1.1

  

Conditions Precedent

   88

Article II

  

MODIFICATION OF THE REVOLVING CREDIT FACILITY

   89

2.1

  

Reduction of U.S. Bank’s Revolving Credit Commitment

   89

2.2

  

Modification of the Borrowing Base

   89

2.3

  

Extension of U.S. Bank’s Commitment to Provide the Revolving Credit Facility

   89

2.4

  

Revolving Credit Facility Extension Fee

   89

2.5

  

Letter of Credit Subfacility

   90

2.6

  

Letter of Credit Fees and Charges

   90

2.7

  

Revolving Credit Facility Otherwise Unchanged

   90

Article III

  

MODIFICATION OF THE TERM LOAN

   90

3.1

  

Revised Payment Schedule

   90

3.2

  

Extension of the Maturity Date of the Term Loan

   90

3.3

  

Term Loan Extension Fee

   90

3.4

  

Term Loan Otherwise Unchanged

   91

Article IV

  

REAFFIRMATION OF THE EXISTING TERM LOAN

   91

4.1

  

Clarification of Excess Cash Flow Payment

   91

4.2

  

Existing Term Loan Unchanged

   91

Article V

  

COLLATERAL FOR SI’S OBLIGATIONS

   91

5.1

  

Continued Validity of the Security Documents

   91

5.2

  

Other Documents

   91

5.3

  

Anticipated Collateral Examination

   91

Article VI

  

MISCELLANEOUS TERMS

   92

6.1

  

Waiver of the Existing Defaults

   92

6.2

  

New Defined Terms

   92

6.3

  

Revised Definition

   92

6.4

  

Revised Base Reporting Requirements

   92

6.5

  

Revised Financial Covenants

   93

6.6

  

Possible New Financial Covenants

   93

6.7

  

Authorization

   93

6.8

  

Additional Event of Default

   93

6.9

  

Permitted Assets Sales

   94

6.10

  

Release of Claims

   94

6.11

  

Expenses of U.S. Bank

   94

Article VII

  

GENERAL TERMS

   94

7.1

  

Captions

   94

7.3

  

Negotiated Agreement

   95

 

86



--------------------------------------------------------------------------------

7.4

  

Voluntary and Entire Agreement

   95

7.5

  

Continued Effectiveness of the Loan Documents

   95

7.6

  

Construction and Conflict with Other Agreements

   95

7.7

  

Applicable Law

   95

7.8

  

Writing Requirement

   95

 

87



--------------------------------------------------------------------------------

 

FIFTH AMENDMENT OF CREDIT AGREEMENT

 

This Fifth Amendment of Credit Agreement (the “Fifth Amendment”) is entered into
as of March 1, 2004, between U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”) and SI
TECHNOLOGIES, INC. (“SI”).

 

RECITALS

 

A. SI and U.S. Bank are parties to a Credit Agreement dated as of June 26, 2002.
That agreement, as amended, is referred to in this Fifth Amendment as the
“Credit Agreement.” Capitalized terms used in this Fifth Amendment that are not
defined herein have the meanings assigned to such terms in the Credit Agreement.

 

B. The Revolving Credit Facility and the Term Loan extended by U.S. Bank to SI
pursuant to the Credit Agreement matured on January 2, 2004. Furthermore, SI is
in default under the Credit Agreement as a result of SI’s failure to comply with
certain of the financial covenants contained in Article X of the Credit
Agreement for measurement periods prior to the date of this Fifth Amendment and
SI’s failure to comply with the limitation on Capital Expenditures contained in
Section 11.7 of the Credit Agreement during its fiscal year 2003 (which Events
of Default are referred to in this Fifth Amendment collectively as the “Existing
Defaults”).

 

C. SI has asked U.S. Bank to extend the maturity date of the Revolving Credit
Facility and the Term Loan and to waive the Existing Defaults. U.S. Bank is
willing to do so, subject to the terms and conditions set forth in this Fifth
Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties to this Fifth Amendment agree as follows:

 

TERMS AND CONDITIONS

 

ARTICLE I

 

CONDITIONS PRECEDENT

 

1.1 Conditions Precedent. This Fifth Amendment, and U.S. Bank’s obligations
hereunder, shall not be effective unless all of the following events occur by
March 15, 2004:

 

 

(a) Execution of the Fifth Amendment. SI shall have executed this Fifth
Amendment and delivered it to U.S. Bank;

 

(b) Execution of Promissory Note Amendment Agreements. SI shall have executed
and delivered to U.S. Bank agreements in form and content satisfactory to U.S.
Bank in its reasonable discretion amending the Revolving Credit Facility Note
and the Term Loan Note to reflect the changes thereto effected by the terms of
Article II and Article III of this Fifth Amendment;

 

(c) Payment of Extension Fees. SI shall have paid U.S. Bank $18,000 for the fees
owed pursuant to paragraphs 2.2 and 3.3 of this Fifth Amendment;

 

(d) March Principal Payment on Term Loan. SI shall have paid U.S. Bank $175,000
for application to the principal balance of the Term Loan, as required by
paragraph 3.1 of this Fifth Amendment;

 

(e) Borrowing Resolution. SI shall have provided to U.S. Bank the borrowing
resolutions and incumbency certificates described in paragraph 6.8 of this Fifth
Amendments; and

 

(f) Reaffirmation of the Guaranties and the Security Documents. The Domestic
Subsidiaries shall have executed and delivered to U.S. Bank the form of
Acknowledgment and Consent set forth in Annex I to this Fifth Amendment
reaffirming their obligations under the Guaranties and the Security Documents.

 



--------------------------------------------------------------------------------

If all of the above-described conditions precedent have not been satisfied (or
waived in writing by U.S. Bank) by March 15, 2004, this Fifth Amendment shall be
of no force and effect and the parties’ rights and obligations shall continue to
be governed by the Credit Agreement (without giving effect to this Fifth
Amendment).

 

ARTICLE II

 

MODIFICATION OF THE REVOLVING CREDIT FACILITY

 

2.1 Reduction of U.S. Bank’s Revolving Credit Commitment. Section 2.2 of the
Credit Agreement hereby is modified, amended, and restated as follows:

 

“Section 2.3 Maximum Revolving Credit Commitment. The maximum amount of credit
available to SI under the Revolving Credit Facility at any time (including
letters of credit issued by U.S. Bank for the account of SI) is the lesser of
(a) (i) $6,500,000 through February 29, 2004, and (ii) $6,000,000 thereafter, or
(b) the Borrowing Base at the time in question. If the amount outstanding with
respect to the Revolving Credit Facility (including letters of credit issued by
U.S. Bank for the account of SI) at any time exceeds the lesser of the amounts
specified in the preceding sentence, SI within three Business Days shall pay
U.S. Bank an amount equal to such excess (and SI’s failure to make such payment
shall constitute an Event of Default).”

 

2.2 Modification of the Borrowing Base. Section 2.8 of the Credit Agreement
hereby is modified, amended, and restated as follows:

 

“Section 2.8 The Borrowing Base. As used in this Agreement, the term ‘Borrowing
Base’ means the sum of (a) 80 percent of Eligible Domestic Accounts Receivable
at the time in question, (b) 90 percent of Eligible Foreign Accounts Receivable
at the time in question, and (c) 50 percent of Eligible Inventory at the time in
question, provided, however, that the aggregate amount of Advances supported by
Eligible Inventory shall not exceed $3,900,000 from June 1, 2003, through June
30, 2003, $3,825,000 from July 1, 2003, through July 31, 2003, $3,750,000 from
August 1, 2003, through March 31, 2004, and $3,625,000 on April 1, 2004, and
thereafter”

 

2.3 Extension of U.S. Bank’s Commitment to Provide the Revolving Credit
Facility. Section 2.10 of the Credit Agreement hereby is modified, amended, and
restated as follows:

 

“On the earlier of (a) July 31, 2004 (which date shall be extended to January 2,
2005, if SI has satisfied the conditions specified in the following sentence),
or (b) acceleration of the Obligations following an Event of Default, if any,
under this Agreement, U.S. Bank’s commitment to extend credit pursuant to the
Revolving Credit Facility shall terminate. If SI repays the Term Loan in full by
July 31, 2004, and no Default or Event of Default exists on July 31, 2004, U.S.
Bank’s commitment to provide credit to SI pursuant to the Revolving Credit
Facility shall be extended to January 2, 2005. The date on which U.S. Bank’s
commitment to extend credit to SI terminates, as specified in the first sentence
of this Section 2.10 of this Agreement, is referred to in this Agreement as the
“Maturity Date.” On the Maturity Date, SI shall be obligated to pay in full the
entire balance of principal, interest, and fees owed pursuant to the Revolving
Credit Facility Note.”

 

2.4 Revolving Credit Facility Extension Fee. Prior to or contemporaneously with
the execution of this Fifth Amendment, SI shall pay U.S. Bank $15,000 in
consideration of U.S. Bank’s agreement to extend its commitment in respect of
the Revolving Credit Facility on the basis set forth in this Fifth Amendment. In
addition, on or before the earlier of (a) July 31, 2004, or (b) acceleration of
the Obligations following an Event of Default, SI shall pay U.S. Bank an
additional $15,000. The fee described in the preceding sentence shall be fully
earned by U.S. Bank on the date this Fifth Amendment becomes effective, although
the obligation of SI to pay that fee has been deferred as noted above.

 

89



--------------------------------------------------------------------------------

2.5 Letter of Credit Subfacility. Pursuant to the terms of the Credit Agreement
(as amended hereby) and various other agreements (including a reimbursement
agreement) executed by SI in favor of U.S. Bank, U.S. Bank shall issue letters
of credit for the account of SI. The aggregate amount of letters of credit
issued by U.S. Bank for the account of SI and outstanding at any time shall not
exceed $100,000. The face amount of each letter of credit issued by U.S. Bank
for the account of SI and outstanding at any time in question shall constitute
an Advance under the Revolving Credit Facility at such time.

 

2.6 Letter of Credit Fees and Charges. SI shall pay U.S. Bank an annual issuance
fee of 1.25 percent per annum in respect of each outstanding letter of credit
issued by U.S. Bank for the account of SI. In addition, SI promptly shall pay
U.S. Bank all other customary fees and charges assessed by U.S. Bank with
respect to any letters of credit issued by U.S. Bank for the account of SI.

 

2.7 Revolving Credit Facility Otherwise Unchanged. Except as specified in
paragraphs 2.1 through 2.6 of this Fifth Amendment, the terms and conditions of
the Revolving Credit Facility are not modified or amended by this Fifth
Amendment. That means, among other things, that SI shall continue to make the
monthly payments of interest owed in respect of the Revolving Credit Facility.

 

ARTICLE III

 

MODIFICATION OF THE TERM LOAN

 

3.1 Revised Payment Schedule. Section 3.4 of the Credit Agreement hereby is
modified, amended, and restated as follows:

 

“Section 3.4 Repayment Terms of the Term Loan. SI shall make monthly payments of
interest in arrears to U.S. Bank in respect of the Term Loan commencing on July
1, 2002, and on the first day of each month thereafter. In addition, on the date
of this Agreement, and on July 25, 2002, and the twenty-fifth day of each month
thereafter through and including February 25, 2004, SI shall make principal
payments to U.S. Bank in respect of the Term Loan in the amount of $25,000.
Furthermore, on or about March 1, 2004, and the first day of each month
thereafter through and including July 1, 2004, SI shall make principal payments
to U.S. Bank in respect of the Term Loan in the amount of $175,000.”

 

SI shall make its March 2004 principal payment in respect of the Term Loan in
the amount of $175,000 at the time SI executes and delivers this Fifth Amendment
to U.S. Bank. SI hereby authorizes U.S. Bank to cause Advances to be made under
the Revolving Credit Facility to make SI’s March 2004 principal payment and
subsequent principal payments in respect of the Term Loan. If sufficient credit
is not available to SI under the Revolving Credit Facility to make any such
principal payment in respect of the Term Loan when due, and SI does not
otherwise timely make such payment in a manner permitted by the terms of the
Credit Agreement, an Event of Default shall occur and exist.

 

3.2 Extension of the Maturity Date of the Term Loan. Section 3.5 of the Credit
Agreement hereby is modified, amended, and restated as follows:

 

“Section 3.5. Maturity Date of the Term Loan. SI shall pay U.S. Bank the entire
balance of principal, interest, and fees owed pursuant to the Term Loan on the
earlier of (a) July 31, 2004, or (b) the date, if any, on which the Obligations
are accelerated following an Event of Default.”

 

3.3 Term Loan Extension Fee. Prior to or contemporaneously with the execution of
this Fifth Amendment, SI shall pay U.S. Bank $3,000 in consideration of U.S.
Bank’s agreement to extend the maturity date of the Term Loan on the basis set
forth herein.

 

90



--------------------------------------------------------------------------------

3.4 Term Loan Otherwise Unchanged. Except as specified in paragraphs 3.1 through
3.3 of this Fifth Amendment, the terms and conditions of the Term Loan are not
modified or amended by this Fifth Amendment.

 

ARTICLE IV

 

REAFFIRMATION OF THE EXISTING TERM LOAN

 

4.1 Clarification of Excess Cash Flow Payment. Section 4.3 of the Credit
Agreement hereby is modified, amended, and restated as follows:

 

“Section 4.3 Subsequent Excess Flow Payments. In addition to the other payments
SI is required to make under this Agreement and under the Notes to U.S. Bank, on
or before September 15, 2003, and the same day of each year thereafter through
and including 2005, SI shall pay U.S. Bank (for application to the Existing Term
Loan) an amount equal to SI’s Excess Cash Flow (if any). As used in this
Agreement, the term “Excess Cash Flow” means the amount by which actual Adjusted
EBITDAR for SI’s immediately preceding fiscal year exceeds the amount of
Adjusted EBITDAR that would have been required to provide a Fixed Charge
Coverage Ratio of 1.15 to 1.00 for such year.”

 

4.2 Existing Term Loan Unchanged. SI acknowledges and agrees that this Fifth
Amendment does not modify, alter, or amend the Existing Term Loan and that SI’s
obligations in respect of the Existing Term Loan remain in full force and
effect. That means, among other things, that SI shall continue to make all of
the monthly payments required by the promissory note evidencing that loan
strictly in accordance with the terms of that instrument.

 

ARTICLE V

 

COLLATERAL FOR SI’S OBLIGATIONS

 

5.1 Continued Validity of the Security Documents. SI hereby expressly reaffirms
and acknowledges the validity of the Security Documents, the accuracy of the
information contained in those documents, and SI’s grant of security interests
and liens in favor of U.S. Bank in the Collateral. SI acknowledges and agrees
that the Security Documents, and the security interests and liens created by
those agreements in the Collateral, secure payment of the Obligations.
Furthermore, SI acknowledges and agrees that the Security Documents, and the
security interests and liens created thereby in the Collateral, shall continue
in full force and effect after the execution of this Fifth Amendment.

 

5.2 Other Documents. SI hereby agrees that until SI satisfies the Obligations in
full and U.S. Bank has no further commitment to extend credit to SI, SI promptly
shall execute and deliver to U.S. Bank all documents reasonably deemed necessary
or desirable by U.S. Bank to create, evidence, perfect, or continue U.S. Bank’s
security interests or liens in the Collateral. Furthermore, until SI satisfies
the Obligations in full and U.S. Bank has no further commitment to extend credit
to SI, SI authorizes U.S. Bank to take such actions as U.S. Bank reasonably
deems necessary or desirable to create, evidence, perfect, or continue U.S.
Bank’s security interests or liens in the Collateral (including, but not limited
to, filing financing statements).

 

5.3 Anticipated Collateral Examination. SI acknowledges that U.S. Bank has
informed SI that U.S. Bank intends to conduct an examination of the Collateral
promptly after the parties enter into this Fifth Amendment. SI hereby agrees to
provide U.S. Bank access to the Collateral, and to SI’s and the Domestic
Subsidiaries’ books and records regarding the Collateral. SI acknowledges that
it shall be responsible for the costs of the above-described examination of the
Collateral and shall reimburse U.S. Bank for such costs (or pay such costs in
the first instance) in accordance with Section 7.1 of the Credit Agreement.

 

91



--------------------------------------------------------------------------------

ARTICLE VI

 

MISCELLANEOUS TERMS

 

6.1 Waiver of the Existing Defaults. Upon timely satisfaction of the conditions
precedent set forth in paragraph 1.1 of this Fifth Amendment, U.S. Bank waives
the Existing Defaults (which waiver shall be effective without additional
documentation).

 

6.2 New Defined Terms. The following defined terms are added to Section 1.1 of
the Credit Agreement:

 

““Adjusted EBITDAR” means, for any period in question, EBITDAR minus (a) the
Pro-Rated Maintenance Capital Expenditures), (b) cash dividends or distributions
(if any) made by SI, and (c) cash income taxes paid by SI.”

 

““EBITDAR” means, for any period in question, EBITDA plus lease and rent expense
of SI.”

 

““Funded Indebtedness” means, as applied to SI, without duplication, the sum of
(a) Indebtedness for borrowed money, (b) Indebtedness in respect of capital
lease obligations, (c) all obligations in respect of letters of credit, (d) all
other interest-bearing obligations that in accordance with GAAP should be
included as a liability on the balance sheet of SI, and (e) all guarantees of
the foregoing.”

 

““Pro-Rated Maintenance Capital Expenditures” means that portion of an
agreed-upon level of annual Capital Expenditures of $275,000 allocable to the
measurement period in question on a pro-rated basis. For example, if the
measurement period in question is a nine-month period, the Pro-Rated Maintenance
Capital Expenditures would be $206,250 (i.e., nine-twelfths of $275,000).”

 

6.3 Revised Definition. The definition of the term Fixed Charges set forth in
Section 1.1 of the Credit Agreement hereby is modified, amended, and restated as
follows:

 

““Fixed Charges” means, for any period in question, the sum of (a) interest
expense of SI, (b) the aggregate amount of all regularly scheduled principal
payments (other than principal payments with respect to the Revolving Credit
Facility) in respect of any Funded Indebtedness (provided, however, that for
purposes of calculating the financial covenants in this Agreement, the monthly
principal payments with respect to the Term Loan shall be deemed to be $25,000
per month), (c) prepayments of any Funded Indebtedness (other than the
Obligations), and (d) lease and rent expense of SI.”

 

6.4 Revised Base Reporting Requirements. Section 9.9(a) and Section 9.9(i) of
the Credit Agreement hereby are modified, amended, and restated as follows:

 

“(a) Weekly Borrowing Base Certificate. On March 15, 2004, and each Monday
thereafter (or, if any such Monday is not a Business Day, on the next Business
Day), a report in form and content satisfactory to U.S. Bank in its reasonable
discretion calculating the Borrowing Base as of the previous Friday (or, if any
such Friday is not a Business Day, as of the preceding Business Day), which
report shall be accompanied by a written certification of an authorized officer
of SI that the calculation of the Borrowing Base is accurate in all material
respects;”

 

“(i) Audited Financial Statement and Covenant Certification. Within 120 days of
the end of SI’s fiscal year, a copy of an audited consolidated financial
statement in respect of SI prepared by a certified public accounting firm
acceptable to U.S. Bank in its reasonable discretion

 

92



--------------------------------------------------------------------------------

and a certification by such accounting firm that SI was in compliance with the
financial covenants contained in Sections 10.1 through 10.3 of the Credit
Agreement as of the end of SI’s fiscal year in question (or identifying any of
such covenants that SI was not in compliance with as of the end of the year in
question);”

 

6.5 Revised Financial Covenants. Sections 10.1 through 10.4 of the Credit
Agreement hereby are modified, amended, and restated as follows:

 

“Section 10.1 Fixed Charge Coverage Ratio. SI shall not permit the ratio of
Adjusted EBITDAR to Fixed Charges (which ratio is referred to in this Agreement
as the “Fixed Charge Coverage Ratio”) to be less than .93 to 1.00 for the
nine-month period ending April 30, 2004, or less than 1.10 to 1.00 for the
twelve-month period ending July 31, 2004.”

 

“Section 10.2 EBITDA Covenant. SI shall have EBITDA of at least $1,440,000 for
the nine-month period ending April 30, 2004, and EBITDA of at least $2,450,000
for the twelve-month period ending July 31, 2004.

 

“Section 10.3 Funded Indebtedness to EBITDAR Ratio. SI shall not permit the
ratio of Funded Indebtedness to EBITDAR to exceed 4.25 to 1.00 for the
twelve-month period ending July 31, 2004.”

 

“Section 10.4 Testing of Financial Covenants. The financial covenants set forth
in Section 10.1 through Section 10.3 of this Agreement shall be tested quarterly
and shall be calculated in reasonable detail and presented in the quarterly
compliance certificate that SI is required to provide to U.S. Bank pursuant to
Section 9.9(g) of this Agreement.”

 

Notwithstanding anything in the Credit Agreement to the contrary, Net Income to
be utilized in calculating EBITDA or EBITDAR shall be determined without
deductions for current period increases in inventory reserves.

 

6.6 Possible New Financial Covenants. If U.S. Bank’s commitment to provide the
Revolving Credit Facility to SI is extended beyond July 31, 2004, on the basis
set forth in the second sentence of Section 2.10 of the Credit Agreement, U.S.
Bank and SI shall negotiate in good faith to establish financial covenants
(based upon SI’s fiscal 2005 Budget) for the fiscal period ending October 31,
2004. If the parties are unable to agree upon those covenants, U.S. Bank shall
determine the covenants and that determination shall be binding on SI.

 

6.7 Authorization. SI hereby represents and warrants that the execution,
delivery, and performance by SI and the Domestic Subsidiaries of this Fifth
Amendment have been duly authorized by all necessary corporate action of SI and
the Domestic Subsidiaries, do not require any further shareholder approval, or
the approval or consent of any trustee or the holders of any Indebtedness of SI
or the Domestic Subsidiaries, do not contravene any law, regulation, rule, or
order binding on SI or the Domestic Subsidiaries, or any of the organizational
documents, and do not contravene the provisions of or constitute a default under
any indenture, mortgage, contract, or other agreement or instrument to which SI
(or a Domestic Subsidiary) is a party, or by which SI (or a Domestic Subsidiary)
or any of its properties may be bound or affected, except as has been disclosed
to U.S. Bank in writing. Contemporaneously with the execution of this Fifth
Amendment, SI shall deliver to U.S. Bank corporate resolutions authorizing SI to
obtain the Loans and to enter into this Fifth Amendment and the Loan Documents
and identifying the officer or officers of SI and the Domestic Subsidiaries
authorized to execute this Fifth Amendment and other Loan Documents to be
executed on or after the date of this Fifth Amendment.

 

6.8 Additional Event of Default. In addition to the matters specified in Section
12.1 of the Credit Agreement, the breach by SI of any agreement with any third
party that would be likely to have a Material Adverse Effect (as determined by
U.S. Bank in its reasonable discretion) shall constitute a default under Section
12.1 of the Credit Agreement.

 

93



--------------------------------------------------------------------------------

6.9 Permitted Assets Sales. SI has informed U.S. Bank that SI intends to sell
excess equipment and excess inventory of SI. U.S. Bank hereby agrees to such
sales, provided that all net proceeds of the sale of any excess inventory or
excess equipment of SI are deposited promptly into the Cash Collateral Account
for application to the Revolving Credit Facility. On or before the time that SI
is required to deliver its monthly financial statements to U.S. Bank in
accordance with the provisions of Section 9.9(f) of the Credit Agreement, SI
shall deliver to U.S. Bank a written report identifying in reasonable detail the
types and amounts of excess equipment and excess inventory sold by SI during the
immediately preceding calendar month and the gross proceeds and net proceeds
received by SI in connection with such sales.

 

6.10 Release of Claims. SI hereby releases and forever discharges U.S. Bank and
U.S. Bank’s agents, principals, successors, assigns, employees, officers,
directors, and attorneys, and each of them, of and from any and all claims,
demands, damages, suits, rights, defenses, offsets, or causes of action of every
kind and nature that SI has or may have as of the date it executes this Fifth
Amendment, whether known or unknown, contingent or matured, foreseen or
unforeseen, asserted or unasserted, including, but not limited to, all claims
for compensatory, general, special, consequential, incidental, and punitive
damages, attorney fees, and equitable relief. In that regard, SI hereby agrees
to waive and relinquish, and by executing this Fifth Amendment shall be deemed
to have waived and relinquished to the fullest extent permitted by law, the
provisions, rights, and benefits of Section 1542 of the California Civil Code,
which provides that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Furthermore, SI hereby waives any and all provisions, rights, and benefits
conferred by any laws of any state or territory of the United States, or
principles of common law, that are similar, comparable, or equivalent to Section
1542 of the California Civil Code. SI recognizes that SI may discover after the
effective date of this Fifth Amendment facts in addition to or different from
those that SI knows or believes to be true with respect to the subject matter of
the released claims but hereby stipulates and agrees that as of the effective
date of this Fifth Amendment SI fully, finally, and forever settles and releases
any and all released claims, known or unknown, as described above

 

6.11 Expenses of U.S. Bank. SI shall reimburse U.S. Bank for all reasonable
costs and expenses incurred by U.S. Bank in connection with U.S. Bank’s banking
and lending relationships with SI, including, but not limited to, recording
charges, escrow charges, appraisal costs, environmental survey and investigation
costs, collateral examination and inspection costs, and the reasonable fees and
expenses of legal counsel for U.S. Bank (including fees and expenses incurred in
connection with the preparation, negotiation, closing, administration,
amendment, modification, and enforcement of this Fifth Amendment, or the
agreement evidenced hereby); the preservation, protection, or disposition of the
Collateral (or U.S. Bank’s security interests therein); or as required by
applicable law, rules, policies, and regulations. The amounts owed by SI
pursuant to the preceding sentence of this Sixth Amendment shall be paid by SI
in the ordinary course of SI’s business after U.S. Bank bills SI for such
amounts, or on the Maturity Date, whichever occurs first.

 

ARTICLE VII

 

GENERAL TERMS

 

7.1 Captions. Any captions for the sections of this Fifth Amendment are for
convenience only and do not control or affect the meaning or construction of any
of the provisions of this Fifth Amendment.

 

7.2 Severability. If any term, condition, or provision of this Fifth Amendment,
or any other document or instrument referred to in this Fifth Amendment, is held
invalid for any reason, such offending term, condition, or provision shall be
stricken therefrom, and the remainder of this Fifth Amendment shall not be
affected thereby.

 

94



--------------------------------------------------------------------------------

7.3 Negotiated Agreement. This Fifth Amendment is a negotiated agreement. In the
event of any ambiguity in this Fifth Amendment, such ambiguity shall not be
subject to a rule of contract interpretation that would cause the ambiguity to
be construed against any of the parties to this Fifth Amendment.

 

7.4 Voluntary and Entire Agreement. The only consideration for the execution of
this Fifth Amendment is the consideration expressly recited herein. The Credit
Agreement (as amended hereby) and the other agreements and instruments referred
to in this Fifth Amendment remain in full force and effect and set forth and
constitute the entire agreement between U.S. Bank and SI with respect to the
subject matter of this Fifth Amendment. No oral promise or agreement of any kind
or nature, other than those that have been reduced to writing and set forth
herein or in the other written agreements between U.S. Bank and SI, has been
made between U.S. Bank and SI. SI acknowledges it has been represented (or has
had the opportunity to be represented) by legal counsel in connection with the
negotiation and execution of this Fifth Amendment and the other agreements and
instruments referred to in this Fifth Amendment. SI voluntarily executed this
Fifth Amendment and the other agreements and instruments referred to in this
Fifth Amendment.

 

7.5 Continued Effectiveness of the Loan Documents. Except as expressly modified
by this Fifth Amendment, the Loan Documents remain in full force and effect in
accordance with their terms.

 

7.6 Construction and Conflict with Other Agreements. In the event of any
conflict between the terms of this Fifth Amendment and the terms of any other
agreements or instruments referred to in this Fifth Amendment, the terms of this
Fifth Amendment shall control.

 

7.7 Applicable Law. This Fifth Amendment and any other instruments or agreements
required or contemplated under this Fifth Amendment shall be governed by and
construed under the laws of the state of Oregon, without regard to principles of
conflicts of law.

 

7.8 Writing Requirement. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES, AND
COMMITMENTS MADE BY U.S. BANK AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER
CREDIT EXTENSIONS THAT ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR
SECURED SOLELY BY THE BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS
CONSIDERATION, AND BE SIGNED BY U.S. BANK TO BE ENFORCEABLE.

 

SI TECHNOLOGIES, INC.       U.S. BANK NATIONAL ASSOCIATION By          

By

   

Name:

          Roger C. Lundeen

Title:

          Senior Vice President

 

95



--------------------------------------------------------------------------------

 

ANNEX I

 

ACKNOWLEDGMENT AND CONSENT

 

Each of the undersigned hereby (a) acknowledges and consents to the execution,
delivery, and performance by SI of the foregoing Fifth Amendment of Credit
Agreement and (b) reaffirms and agrees that the Guaranty and Security Documents
to which the undersigned is a party and all other documents and agreements
executed and delivered by the undersigned to U.S. Bank in connection with the
Credit Agreement (as amended) are in full force and effect, enforceable without
defense, offset, or counterclaim. Capitalized terms used herein have the
meanings specified in the Credit Agreement (as amended).

 

Dated as of March 1, 2004.

 

AEROGO, INC.       REVERE TRANSDUCERS, INC. By           By    

Name:

     

Name:

Title:

     

Title:

 

96